     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 1 of 121



 1   MARK J. BOURASSA, ESQ.
     Nevada Bar No. 7999
 2   THE BOURASSA LAW GROUP
 3   2350 W Charleston, Suite 100
     Las Vegas, Nevada 89102
 4   Tel: (702) 851-2180
     Fax: (702) 851-2189
 5   Email: mbourassa@blgwins.com
     Attorneys for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   MELINDA JAMES, an individual,                          Case No.: 2:18-cv-01398-JAD-CWF
10
                     Plaintiff,                              PLAINTIFF’S MOTION FOR
11                                                           SUMMARY JUDGMENT
     vs.
12
     DAVID ANTHONY ALESSI, an individual
13
                     Defendant.
14

15

16           Plaintiff Melinda James, formerly Melinda Ellis (“Plaintiff”), by and through her attorneys

17   of record, Mark J. Bourassa, Esq. of The Bourassa Law Group, hereby moves this Court for

18   summary judgment as to all of Plaintiff’s claims and Defendant’s affirmative defenses.

19           This Motion is based on the attached Memorandum of Points and Authorities, all pleadings

20   and papers on file in this action, and upon such further oral or documentary evidence as may be

21   presented at the time of the hearing in this matter.

22           DATED this 21st day of January, 2020.

23                                                           THE BOURASSA LAW GROUP

24                                                           /s/ Mark J. Bourassa
                                                             MARK J BOURASSA, ESQ.
25                                                           Nevada State Bar No. 7999
                                                             2350 W. Charleston Blvd., #100
26
                                                             Las Vegas, Nevada 89102
27
                                                             Attorneys for Plaintiff
28

                                                       -1-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 2 of 121



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           This case arises from a previous judgment Plaintiff obtained against Alessi and Koenig,

 4   LLC (hereinafter “A&K”).1 In order to avoid Plaintiff’s judgment enforcement proceedings,

 5   Plaintiff and Defendant David Alessi (“Defendant”) agreed that Defendant would provide a security

 6   interest in the form of a deed of trust in certain parcels of real property identified as 9512 West

 7   Flamingo Road, Suite 100 (APN 163-18-819-016), Suite 101 (APN 163-18-819-07), and Suites

 8   102-103 (APN 163-18-819-035) (hereinafter the “Subject Property”) as well as monthly payments

 9   to avoid judgment enforcement against A&K.2 It is undisputed that the security interest was not

10   provided as agreed.3

11           On June 4, 2019, Plaintiff filed her First Amended Complaint containing claims for breach

12   of the Agreement, breach of good faith and fair dealing, and fraudulent misrepresentations/fraud in

13   the inducement.4 On June 17, 2019 Defendant filed an Answer containing nine affirmative defenses:

14                                  FIRST AFFIRMATIVE DEFENSE
                     The complaint fails to state a claim upon which relief can be granted
15                   against the answering defendant.
16
                                    SECOND AFFIRMATIVE DEFENSE
17                   Plaintiff failed to mitigate her damages.

18                                   THIRD AFFIRMATIVE DEFENSE
                     Plaintiff’s claims alleged in the Complaint are barred by statute of
19
                     limitations.
20
                                    FOURTH AFFIRMATIVE DEFENSE
21                   To the extent Defendant’s actions violated the law, such actions were
                     the result of a bona fide error notwithstanding reasonable procedures
22                   designed to avoid such errors.
23
                                     FIFTH AFFIRMATIVE DEFENSE
24                   Plaintiff’s claims may be precluded, in whole or part, to the extent
                     Plaintiff’s purported damages, if any, were caused by Plaintiff’s acts
25                   and/or omissions.
26    1
        See Case No. 3:09-cv-00428-LRH-WCG (“Prior Action”) ECF No. 218.
      2
        See Agreement, attached hereto as Exhibit “1.”
27    3
        See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
28    Response to Request No. 11, attached hereto as Exhibit “2.”
      4
        See ECF No. 25.
                                                     -2-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 3 of 121



 1                                     SIXTH AFFIRMATIVE DEFENSE
                       Plaintiff’s claims may be precluded, in whole or part, to the extent
 2                     Plaintiff’s purported damages, if any, were caused by third parties
 3                     whom the Defendant has no control or authority.

 4                                   SEVENTH AFFIRMATIVE DEFENSE
                       Plaintiff lacks Article III standing to pursue the allegations in the
 5                     Complaint.
 6                                   EIGHTH AFFIRMATIVE DEFENSE
 7                     Plaintiff’s and/or claims are barred by release, contract provision,
                       waiver, unclean hands, laches, estoppel and/or res judicata.
 8
                                       NINTH AFFIRMATIVE DEFENSE
 9                     Plaintiff’s contract claims fails for lack of consideration and failure
                       of consideration.5
10

11             However, as will be more fully explained below, there is no genuine issue of material fact

12   for trial with respect to Defendant’s breach of the Agreement and Defendant’s fraudulent

13   misrepresentations. Moreover, Defendant cannot meet its burden of proof as to any of the

14   affirmative defenses alleged. In considering the below, it should not be lost on the court that

15   Defendant is a licensed and active attorney with the state of California. Pleading ignorance or

16   stupidity is no defense. Accordingly, this Court should grant Plaintiff’s Motion for Summary

17   Judgment as to all of Plaintiff’s claims, as well as to the elimination of Defendant’s affirmative

18   defenses.

19   II.       STATEMENT OF UNDISPUTED FACTS

20
         UNDISPUTED FACTS                                    PLAINTIFF’S SUPPORT
21       Prior Action
22       1. In 2009, Plaintiff filed suit against Alessi     1. See Case No. 3:09-cv-00428-LRH-WCG
         & Koenig, LLC (“A&K”), Alessi Trustee               (“Prior Action”) at ECF No. 1.
23       Corporation, and Defendant for improper
         collection of HOA dues.
24
         2. On July 14, 2015, an amended judgment            2. See Prior Action at ECF No. 218.
25       was filed in Plaintiff’s favor, against A&K in
         the amount of $381,091.04 plus post-judgment
26       interest.
27

28   5
         See ECF No. 26.
                                                           -3-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 4 of 121



 1    UNDISPUTED FACTS                                       PLAINTIFF’S SUPPORT
      3. Defendant is the managing member of the             3. See David Anthony Alessi’s Responses to
 2
      law firm A&K.                                          Plaintiff’s First Set of Requests for
 3                                                           Admissions, Response to Request No. 4,
                                                             attached hereto as Exhibit “2.”
 4
      The Agreement
 5    4. In an effort to avoid Plaintiff’s judgment          4. See Affidavit of David Alessi, attached
      enforcement proceedings against A&K                    hereto as Exhibit “3.”
 6    pending appeal, Defendant personally
      proposed to pledge property to be used as a
 7    security for the judgment against A&K.
 8    5. On or about November 24, 2015, Plaintiff            5. See Agreement, attached hereto as Exhibit
      A&K, and Defendant entered into an                     “1” and Order, attached hereto as Exhibit “4;”
 9
      agreement regarding a stay of judgment                 see also Affidavit of David Alessi, attached
10    enforcement proceedings pending an appeal,             hereto as Exhibit “3.”
      which was reduced to a stipulation and entered
11    as an Order with the Court.
12    6. Defendant David Alessi is expressly                 6. Id.
      named as a party to the Agreement, and the
13    Agreement was signed by counsel of all
      parties, which includes Defendant’s own law
14    firm A&K.
15    7. The express terms of the Agreement were             7. Id.
      as follows: Plaintiff would cease judgment
16    enforcement proceedings against A&K while
17    A&K appealed the judgment in exchange for:
            (1) First priority security interest in the
18    form of a deed of trust in certain parcels of real
      property identified as 9512 West Flamingo
19    Road, Suite 100 (APN 163-18-819-016), Suite
      101 (APN 163-18-819-07), and Suites 102-
20    103 (APN 163-18-819-035) (the “Subject
21    Property”);
            (2) A promissory note executed by
22    A&K in favor of Plaintiff in the amount of
      $383,990.07 plus interest; and
23          (3) Monthly payments by A&K to
      Plaintiff in the amount of $3,750.00.
24
      8. At the time of the Agreement, the Subject           8. See David Anthony Alessi’s Responses to
25    Property referenced in the Agreement, was              Plaintiff’s First Set of Requests for
26    owned by a separate entity of Defendant’s,             Admissions, Response to Request No. 6,
      Profondo, LLC.                                         attached hereto as Exhibit “2.”
27

28

                                                           -4-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 5 of 121



 1    UNDISPUTED FACTS                                      PLAINTIFF’S SUPPORT
      9. Under the Agreement, two payments were             9. See Payments, attached hereto as Exhibit
 2
      made to Plaintiff which came from Lawyers             “5.”
 3    Group, LLP.
      10. Lawyers Group, LLP is third company               10. See David Alessi’s Responses to
 4    Defendant is a member of, separate from               Plaintiff’s First Set of Interrogatories,
      A&K, that he used in an attempt to comply             Response No. 6, attached hereto as Exhibit
 5
      with the Agreement.                                   “6.”
 6    Profondo, LLC
 7    11. At the time of the Agreement, Defendant           11. See David Anthony Alessi’s Responses
      was a member of Profondo, LLC with a 98%              to Plaintiff’s First Set of Requests for
 8
      interest in the company.                              Admissions, Response to Request No. 4,
 9                                                          attached hereto as Exhibit “2;” see also
                                                            Amended Operating Agreement Profondo
10                                                          LLC, attached hereto as Exhibit “7.”

11    12. The other 2% interest belonged to                 12. See Amended Operating Agreement
      Defendant’s twin sister, Debbie Pike.                 Profondo LLC, attached hereto as Exhibit “7;”
12                                                          see also David Alessi’s Responses to
13                                                          Plaintiff’s First Set of Interrogatories,
                                                            Response No. 3, attached hereto as Exhibit
14                                                          “6.”

15    13. In 2015 and at the time of the Agreement,         13. See Profondo LLC’s Annual List Filing
      Defendant was listed as an owner of Profondo,         for 2015, attached hereto as Exhibit “8.”
16    LLC on the Secretary of State annual list filing.

17

18
      14. Defendant, as a member of Profondo, LLC           14. See David Anthony Alessi’s Responses
19    with a 98% interest, had control of and the           to Plaintiff’s First Set of Requests for
      ability to pledge the Subject Property on behalf      Admissions, Response to Request No. 4,
20
      of A&K.                                               attached hereto as Exhibit “2;” see also
21                                                          Amended Operating Agreement Profondo
                                                            LLC, attached hereto as Exhibit “7”
22
      15. As the only party with the ability to pledge      15. See Agreement, attached hereto as
23    the Subject Property, Defendant agreed to             Exhibit “1;” see also Affidavit of David
      pledge the Subject Property in exchange for           Alessi, attached hereto as Exhibit “3.”
24    Plaintiff to cease judgement enforcement
25    against his company A&K during A&K’s
      appeal of Plaintiff’s judgment.
26
27

28

                                                          -5-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 6 of 121



 1       UNDISPUTED FACTS                                       PLAINTIFF’S SUPPORT
         Defendant’s Breach of the Agreement
 2
         16. Plaintiff fully performed under the                16. Undisputed.
 3       Agreement by ceasing collection efforts during
         the pendency of the appeal.
 4
         17. Despite      Plaintiff’s   performance,            17. See David Anthony Alessi’s Responses
 5       Defendant failed and refused to grant a first          to Plaintiff’s First Set of Requests for
         priority security interest in the Subject              Admissions, Response to Request No. 11,
 6
         Property.                                              attached hereto as Exhibit “2.”
 7       18. It was not until after the Agreement was           18. See Affidavit of David Alessi Esq.,
 8       reached and signed that Defendant claimed he           attached hereto as Exhibit “3;” see also
         did not have the ability to pledge the Property.       Declaration of Steve Loizzi, ECF No. 33 at 44.
 9
         19. On April 20, 2016, A&K’s appeal was                19. See Order, Prior Action ECF No. 240.
10       dismissed.

11       20. A&K subsequently filed bankruptcy in               20. See Bankruptcy Petition, attached hereto
         December of 2016.                                      as Exhibit “9.”
12       21. Profondo, LLC subsequently sold the                21. See Grant, Bargain, Sale Deed, attached
         Subject Property.                                      hereto as Exhibit “10.”
13
         22. On September 10, 2018, the prior court             22. See Order dated September 2018 Prior
14       issued an order vacating the stay of judgment          Action ECF No. 256, attached hereto as
         enforcement proceedings.                               Exhibit “13.”
15
         23. In its order, the judge found that Defendant       23. Id. at 3:21-23.
16       “negotiated the stay negligently, at a
         minimum, if not fraudulently.”
17
         24. The court further found that “Alessi and           24. Id. at 4-13-14.
18       defendants negotiated and drafted the stay for
         the sole purpose of frustrating Ellis’s ability to
19       collect on the judgment.”
20
21   III.       STANDARD OF REVIEW FOR SUMMARY JUDGMENT
22             Federal Rule of Civil Procedure, Rule 56 states: “A party may move for summary judgment,
23   identifying each claim or defense—or the part of each claim or defense—on which summary
24   judgment is sought.” Summary judgment is appropriate if the pleadings, the discovery and
25   disclosure materials on file, and any affidavits show that “there is no genuine dispute as to any
26   material fact and the movant is entitled to judgment as a matter of law.” 6 A fact is “material” if it
27

28   6
         Fed. R. Civ. P.56(a), (c).
                                                              -6-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 7 of 121



 1   might affect the outcome of a suit, as determined by the governing substantive law.7 An issue is

 2   “genuine” if sufficient evidence exists such that a reasonable fact finder could find for the non-

 3   moving party.8 Initially, the moving party bears the burden of proving there is no genuine issue of

 4   material fact.9 After the moving party meets its burden, the burden shifts to the non-moving party

 5   to produce evidence that a genuine issue of material fact remains for trial.10

 6   IV.     LEGAL ARGUMENT

 7           A.      There Are No Genuine Issues of Material Fact with Respect to Plaintiff’s
                     Breach of Contract Claims
 8

 9           Under Nevada law the elements of breach of contract are: (1) a valid contract exists
10   between plaintiff and defendant, (2) defendant failed to perform as required under the contract and
11   was not excused from performance, and (3) Plaintiff was damaged as a result.11 Contracts will be
12   construed from their written language and enforced as written.12
13                   1.      There is a Valid Contract Between Plaintiff and Defendant
14           In order for there to be a valid contract, there needs to be “an offer, acceptance, meeting of
15   the minds, and consideration.”13 Consideration may consist of a return promise or forbearance of
16   an act which the party has a legal right to do.14
17           Here, a valid contract exists between Plaintiff and Defendant. The express terms of the
18   Agreement state that “Plaintiff Melinda Ellis and Defendants Alessi Trustee Corporation, David
19   Alessi, and Alessi and Koenig, LLC, by and through their respective counsel, hereby stipulate and
20   agree as follows.”15 This express written language shows that Defendant was a named party to the
21   Agreement. Furthermore, Defendant is an attorney and was the managing attorney at the firm that
22
     7
       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
23   8
       Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).
     9
24     Leisek v. Brightwood Corp., 278 F.3d 895, 898 (9th Cir. 2002).
     10
        Id.
     11
25      See Cohen-Breen v. Gray Tel. Grp., Inc., 661 F.Supp.2d 1158, 1171 (D.Nev. 2009).
     12
        Kaldi v. Farmers, 117 Nev. 273, 278, 21 P.3d 16, 20 (2011).
26   13
        May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005).
     14
        See Mazzuca v. Fund Ins. Companies, 90 Nev. 409, 411-12, 528 P.2d 705, 706 (1974) (holding
27
     that forbearance from cancelling insurance policy when insurer had legal right to do so was
28   sufficient consideration for modification).
     15
        See Agreement, attached hereto as Exhibit “1.”
                                                      -7-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 8 of 121



 1   co-drafted and approved the Agreement.16 The Agreement was signed by Steve Loizzi of Alessi &

 2   Koenig as counsel of all defendants, which includes Defendant as stated in the first paragraph of

 3   the Agreement.17

 4                   The express written language of the Agreement further lays out the agreed upon

 5   terms between the parties (offer, acceptance, and consideration). Per the Agreement, Plaintiff would

 6   cease judgment enforcement proceedings against A&K while A&K appealed the judgment in

 7   exchange for:

 8           (1)     A first priority security interest in the form of a deed of trust in certain parcels of

 9                   real property identified as 9512 West Flamingo Road, Suite 100 (APN 163-18-819-

10                   016), Suite 101 (APN 163-18-819-07), and Suites 102-103 (APN 163-18-819-035);

11           (2)     A promissory note executed by A&K in favor of Plaintiff in the amount of

12                   $383,990.07 plus interest; and

13           (3)     Monthly payments by A&K to Plaintiff in the amount of $3,750.00.18

14           This Agreement and the terms of the Agreement are further supported by an Affidavit filed

15   by Defendant on March 18, 2016, whereby he swears under oath that he personally proposed and

16   reached an agreement to pledge parcels of property owned by another one of his companies,

17   Profondo LLC, as a security against the judgment obtained against A&K.19 Only Defendant had an

18   interest in/ownership of the Subject Property through Profondo, LLC, and therefore only Defendant

19   could perform under this portion of the Agreement, making himself personally liable.20 A&K had

20   no ownership interest in nor any control over the Subject Property.
21           Additionally, two payments were made under the Agreement to Plaintiff, which came from

22   Lawyers Group, LLP.21 Lawyers Group, LLP is third company Defendant is a member of, separate

23

24

25   16
        See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
     Response to Request No. 4, attached hereto as Exhibit “2.”
26   17
        Id.
     18
        Id.
27   19
        See Affidavit of David Alessi, attached hereto as Exhibit “3.”
     20
28      Id.
     21
        See Payments, attached hereto as Exhibit “5.”
                                                     -8-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 9 of 121



 1   from A&K, that he used in an attempt to comply with the Agreement.22 Therefore, there can be no

 2   dispute that Defendant consented to being personally included in the Agreement.

 3           2. Defendant Failed to Perform Under the Contract and was Not Excused from
                Performance
 4

 5           It is undisputed that Defendant failed to perform under the Agreement, by not providing a
 6   security interest to Plaintiff.23
 7           Additionally, Defendant was not excused from performance. Defendant will attempt to
 8   argue that he was excused from performing under the Agreement because he did not have the ability
 9   to bind the company. However, the evidence in this case contradicts this defense. It is undisputed
10   that Profondo, LLC owned the Subject Property24 and Defendant had a 98% membership interest
11   in Profondo, LLC.25 Defendant has not produced any documents that restrict his 98% interest from
12   binding the company.26 Moreover, any claim that his twin sister, Debi Pike managing member of
13   Profondo, LLC (2% interest), refused to allow Defendant from performing under the Agreement is
14   wholly unsupported by any evidence. In fact, at her deposition Ms. Pike was unaware of any assets,
15   documents, or financials of Profondo, LLC.27
16           The language of the Nevada Supreme Court in a case involving the effect of a stipulated
17   ruling is particularly instructive as to whether Defendant can be excused from performing under
18   the Agreement:
19

20   22
        See David Alessi’s Responses to Plaintiff’s First Set of Interrogatories, Response No. 6,
21   attached hereto as Exhibit “6.”
     23
        See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
22   Response No. 11, attached hereto as Exhibit “2.”
     24
        See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
23
     Response to Request No. 6, attached hereto as Exhibit “2.”
24
     25
        See Amended Operating Agreement Profondo LLC, attached hereto as Exhibit “7;” see also
     David Alessi’s Responses to Plaintiff’s First Set of Interrogatories, Response No. 3, attached
25   hereto as Exhibit “6.”
     26
        There is an amended operating agreement that grants the managing member authority, but
26   nothing that restricts any other member, particularly a 98% owner. See Amended Operating
     Agreement, attached hereto as Exhibit “7.”
27   27
        The deposition of Debi Pike took place on January 15, 2020; therefore, the official transcript
28   has not been completed. Plaintiff has attached the rough draft of the Deposition of Debi Piker
     hereto as Exhibit “11.”
                                                     -9-
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 10 of 121



 1                   The ordinary rule is that a party cannot avail himself of an error to
                     which he has consented, or which has been induced by his own acts
 2                   when free from misapprehension or mistake. A party who expressly
 3                   asks that a designated ruling be made cannot avail himself of that
                     ruling on appeal, although it may be material and may be exhibited
 4                   by the record. What a party expressly asks cannot be made available
                     as error without a violation of the plainest principles of justice.
 5                   Crosby v. North Bonanza Silver Mining Co., 23 Nev. 70, 75, 42 P.
                     583, 584-585 (1895). (internal quotations omitted).
 6

 7   Although Crosby involves an appeal, the justification and reasoning behind the ruling still applies
 8   here. Defendant is an attorney, and specifically is an attorney at the firm that co-drafted and
 9   approved the Agreement. 28 Defendant personally entered into the stipulated Agreement and cannot
10   escape liability now that he is being held personally accountable for his misrepresentations and
11   failure to perform under the same.
12
                     3.     Plaintiff was Damaged as a Result of Defendant’s Failure to Perform
13                          Under the Contract

14          It is also undisputed that Plaintiff was damaged as a result of Defendant’s failure to perform
15   under the Agreement. Prior to the Agreement, Plaintiff engaged in judgment enforcement
16   proceedings against Defendant’s company A&K for her $383,990.07 judgment. In an effort to avoid
17   these proceedings, Defendant proposed to offer a security interest in the Subject Property and
18   monthly payments pending A&K’s appeal. Instead of providing a security interest, Defendant sold
19   the Subject Property29 and filed bankruptcy on behalf of A&K,30 thereby extinguishing any
20   possibility of Plaintiff collecting her judgment. Therefore, Plaintiff was damaged in the amount of
21   $383,990.07 plus post judgment interest.
22          Therefore, there are no genuine issues of material fact as to Plaintiff’s breach of contract
23   claims and summary judgment should be granted in Plaintiff’s favor in the amount of $383,990.07
24   plus post judgment interest.
25   ///
26    28
         See Agreement, attached hereto as Exhibit “1;” see also David Anthony Alessi’s Responses to
      Plaintiff’s First Set of Requests for Admissions, Response to Request No. 4, attached hereto as
27
      Exhibit “2.”
28
      29
         See Grant, Bargain, Sale Deed, attached hereto as Exhibit “10.”
      30
         See Bankruptcy Petition, attached hereto as Exhibit “9.”
                                                     - 10 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 11 of 121



 1            B.      There Are No Genuine Issues of Material Fact with Respect to Plaintiff’s
                      Breach of Good Faith and Fair Dealing Claims
 2

 3            To establish a breach of good faith and fair dealing Plaintiff must prove the following:
 4                 1. Plaintiff and Defendant were parties to a contract;
 5                 2. Defendant owed a duty of good faith to Plaintiff;
 6                 3. Defendants breached that duty by performing in a manner that was unfaithful to the
 7                    purpose of the contract; and
 8                 4. Plaintiff’s justified expectations were thus denied.31
 9            An implied covenant of good faith and fair dealing exists in every Nevada contract and
10   essentially forbids arbitrary, unfair acts by one party that creates a disadvantage to the other party.32
11   Where a defendant deliberately contravenes the intention and spirit of the contract, the defendant
12   can incur liability for the breach of implied covenant of good faith and fair dealing.33
13            Here, the purpose of the Agreement was to stay Plaintiff’s judgment enforcement
14   proceedings against Defendant’s company A&K pending A&K’s appeal.34 In order to fulfill this
15   purpose, the parties agreed that Plaintiff would cease collection proceedings if Defendant provided
16   a security interest in the Subject Property and made monthly payments.35 This Agreement was
17   reduced to writing, signed by the parties’ attorneys, and entered as an order by the Court.36
18   However, despite Defendant’s 98% interest in Profondo, LLC (owner of the Subject Property),
19   Defendant failed to provide a security interest in the Subject Property per the Agreement and his
20   original proposal.37 Subsequently, Defendant sold the Subject Property and filed bankruptcy on
21   behalf of A&K, foreclosing on any possibility of Plaintiff collecting on her judgment.38 Therefore,
22
      31
         Perry v. Jordan, 111 Nev. 943, 900 P.2d 335 (1995); Hilton Hotels v. Butch Lewis Prods., 107
23
      Nev. 226, 808 P.2d 919 (1991).
      32
24       Frantz v. Johnson, 116 Nev. 455, 999 P.2d 351 (2000); see also Consol. Generator-Nevada,
      Inc. v. Cummins Engine Co., 114 Nev. 1304, 971 P.2d 1251 (1998).
      33
25       Morris v. Bank of Am. Nevada, 110 Nev. 1274, 866 P.2d 454 (1994).
      34
         See Agreement, attached hereto as Exhibit “1.”
26    35
         Id.
      36
         Id.; see also Order, attached hereto as Exhibit “4.”
27    37
         See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
28    Response to Request No. 11, attached hereto as Exhibit “2.”
      38
         See Bankruptcy Petition, attached hereto as Exhibit “9.”
                                                      - 11 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 12 of 121



 1   Defendant breached the implied duty of good faith and fair dealing.

 2            Therefore, there are no genuine issues of material fact as to Plaintiff’s breached the implied

 3   duty of good faith and fair dealing claims and summary judgment should be granted in Plaintiff’s

 4   favor.

 5            C.      There Are No Genuine Issues of Material Fact with Respect to Plaintiff’s
                      Fraudulent Misrepresentation and Fraud in the Inducement Claims
 6

 7            To prevail on a claim for fraudulent misrepresentation, Plaintiff must prove: (1) Defendant
 8   made a false representation; (2) Defendant knew or believed his representation was false, or had
 9   insufficient basis of information for making the representation; (3) Defendant intended to induce
10   Plaintiff to act or refrain from acting upon misrepresentation; (4) Plaintiff justifiably relied upon
11   Defendant’s misrepresentation; and (5) Plaintiff sustained damage.39 Plaintiff has burden of proving
12   each and every element by clear and convincing evidence.40 Furthermore, it is well settled under
13   Nevada law, “an individual who commits a tort while acting in the capacity of a corporate officer
14   may be held personally liable.”41
15                    1.     Defendant Made False Representations
16            The suppression or omission of a material fact which a party is bound in good faith to
17   disclose is equivalent to a false representation, since it constitutes an indirect representation that
18   such fact does not exist.42
19            By entering into the written Agreement, Defendant represented and assured Plaintiff he (1)
20   had control of the Subject Property; (2) had the ability to perform under the Agreement; and (3)
21   would perform under the Agreement.43 By his own admission under oath, Defendant admits that he
22   proposed that the Subject Property be used as a security interest to Plaintiff, and that he reached an
23

24    39
         Barmettler v. Reno Air, Inc., 114 Nev. 110, 956 P.2d 1382 (1998); Blanchard v. Blanchard,
25    108 Nev. 908, 839 P.2d 1320 (1992).
      40
         Id.
26    41
         Pocahontas First Corp. v. Venture Planning Grp., Inc., 572 F. Supp. 503, 508 (D. Nev. 1983);
      see also NRS §78.138(7); Semenza v. Caughlin Crafted Homes, 111 Nev. 1089, 901 P.2d 684,
27
      689 (Nev. 1995).
      42
28       Nelson v. Heer, 123 Nev. 26, 163 P.3d 420 (2007).
      43
         See Agreement, attached hereto as Exhibit “1.”
                                                     - 12 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 13 of 121



 1   Agreement with Plaintiff to pledge the Subject Property as a security interest.44 At no time during

 2   negotiations did Defendant claim that he had to get permission from his twin sister (2% member of

 3   Profondo, LLC) to pledge the Subject Property. It was not until the Agreement was executed and

 4   Plaintiff performed under the Agreement that Defendant claimed he did not have the ability to

 5   pledge the Subject Property.45 Defendant admits in his sworn statement that he did not even speak

 6   with his sister about this Agreement until February 2016 after the Agreement was already signed

 7   and the security instrument was being drafted.46 There is also no evidence presented to date that

 8   Ms. Pike refused to allow the Subject Property be used as a security interest. Therefore, Defendant

 9   made a false representation when he stated he would pledge the Subject Property as security

10   interest, as he never had any intention to do so despite having 98% control over the Subject Property

11   and entering into a written Agreement confirming his ability to do so.

12                   2.      Defendant Knew His Representation was False and/or had Insufficient
                             Basis of Information for Making the Representation
13

14           Defendant had full control of the Subject Property at the time of the Agreement, as he was
15   a 98% member of Profondo, LLC with his twin sister holding the other 2%.47 Defendant did not
16   produce any documents that restrict his ability to bind Profondo, LLC or its assets. Therefore,
17   Defendant had the ability to pledge the Subject Property. However, Defendant entered into the
18   Agreement knowing that despite his representation to Plaintiff that he would pledge the Subject
19   Property as a security interest, he had no intention to do so. On the other hand, if Defendant needed
20   approval from a 2% member of Profondo, LLC, which there is no evidence of, he was without
21   sufficient basis of information to make the representation without consulting with the managing
22   member of Profondo, LLC, which he admitted he did not do until after the Agreement was
23   executed.48
24   ///
25    44
         See also Affidavit of David Alessi, attached hereto as Exhibit “3.”
      45
         See also Affidavit of David Alessi, attached hereto as Exhibit “3.”
26    46
         Id.
      47
         See Amended Operating Agreement Profondo LLC, attached hereto as Exhibit “7;” see also
27
      David Alessi’s Responses to Plaintiff’s First Set of Interrogatories, Response No. 3, attached
28    hereto as Exhibit “6.”
      48
         Id.
                                                      - 13 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 14 of 121



 1
                     3.     Defendant Intended to Induce Plaintiff to Refrain from Acting Upon
 2                          the Misrepresentation

 3           Defendant intended to induce Plaintiff from ceasing judgment enforcement proceedings

 4   against A&K upon his misrepresentation that he would provide a security interest in the Property.

 5   This is evident from Defendant’s subsequent activity including selling the Subject Property49 and

 6   filing bankruptcy on behalf of A&K,50 thereby extinguishing any possibility of Plaintiff collecting

 7   her judgment. Plaintiff issued subpoenas to financial institutions and the title company regarding

 8   the sale of the Subject Property to track where the proceeds were distributed. Defendant currently

 9   has a pending motion for protective order regarding these subpoenas.51

10                   4.     Plaintiff Justifiably Relied on Defendant’s Representations

11          It is undisputed that Plaintiff justifiably relied on Defendant’s representations, as she

12   performed under the Agreement and ceased judgment enforcement proceedings against A&K.

13   Plaintiff was also justified in relying on Defendant’s representations that he would pledge the

14   Subject Property as Defendant was a 98% member of Profondo, LLC52 and Defendant was listed

15   as the owner on Profondo, LLC’s Secretary of State filings for 2015.53

16                   5.     Plaintiff Sustained Damages

17           As stated above in Plaintiff’s breach of contract arguments, it is undisputed that Plaintiff

18   suffered damages.

19           Therefore, there are no genuine issues of material fact as to Plaintiff’s fraudulent

20   misrepresentation and fraud in the inducement claims and summary judgment should be granted in

21   Plaintiff’s favor in the amount of $383,990.07 plus post judgment interest and punitive damages.

22    ///

23    ///

24    ///

25    ///

26    49
         See Grant, Bargain, Sale Deed, attached hereto as Exhibit “10.”
      50
         See Bankruptcy Petition, attached hereto as Exhibit “9.”
27    51
         See ECF No. 38.
28
      52
         See Amended Operating Agreement Profondo LLC, attached hereto as Exhibit “7.”
      53
         See Profondo, LLC Annual List Filings for 2015, attached hereto as Exhibit “8.”
                                                     - 14 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 15 of 121



 1           D.      Defendant Cannot Maintain His Affirmative Defenses as a Matter of Law

 2           It is well settled that a defendant bears the burden of proving its affirmative defenses.54

 3   This burden does not suddenly attach at trial. Discovery has been completed in this case, and

 4   Defendant has had the opportunity to discover any and all evidence supporting his defenses. If

 5   Defendant cannot produce that evidence now, then it is axiomatic that it will be unable to do so at

 6   trial. In the interest of narrowing the issues to be tried and judicial efficiency, it is appropriate to

 7   test the sufficiency of those defenses now through summary judgment. As will be more fully

 8   explained below, Defendant has not provided any evidence in support of these defenses. Therefore,

 9   Defendant has not met its burden,55 and summary judgment is appropriate.

10                   1.      First Affirmative Defenses – Failure to State a Claim

11           This defense was already challenged at the initiation of the lawsuit. On August 31, 2018,

12   Defendant filed a motion to dismiss all of Plaintiff’s claims for failure to state a claim.56 On May

13   24, 2019, this Court entered an Order denying the motion as to Plaintiff’s breach of contract claims

14   and granting the motion as to Plaintiff’s fraud claims with leave to amend such claims for further

15   factual support.57 Plaintiff amended her fraud claims on June 4, 2019 with further factual support

16   for her fraud claims.58 Thus, summary judgment is appropriate as to this defense.

17                   2.      Second Affirmative Defense – Plaintiff Failed to Mitigate Damages

18           Defendant’s second affirmative defense, plaintiff failed to mitigate her damages, likewise

19   fails as a matter of law. Defendant has produced no evidence that Plaintiff had an opportunity to

20   mitigate her damages but failed to do so. Although Defendant testified that he offered to give his
21   company’s business to Plaintiff’s counsel, who in turn would have had to defend numerous HOA

22
      54
         Nevada Ass'n Servs., Inc. v. Eighth Jud. Dist. Ct., 130 Nev. Adv. Op. 94, 338 P.3d 1250, 1254
23
      (2014), reh'g denied (Mar. 23, 2015) (citing Schwartz v. Schwartz, 95 Nev. 202, 206 n. 2, 591 P.2d
24    1137, 1140 n. 2 (1979) (stating that a defendant bears the burden of proving each element of an
      affirmative defense)).
25    55
         “[T]he nonmoving party must transcend the pleadings and, by affidavit or other admissible
      evidence, introduce specific facts that show a genuine issue of material fact.” Cuzze v. Univ. &
26    Cmty. Coll. Sys. of Nevada, 123 Nev. 598, 603, 172 P.3d 131, 134 (2007); Wood v. Safeway, Inc.,
      121 Nev. 724, 732, 121 P.3d 1026, 1031 (2005).
27    56
         See ECF No. 5.
      57
28       See ECF No. 24.
      58
         See ECF No. 25.
                                                     - 15 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 16 of 121



 1   lawsuits involving over 500 depositions, however this was not an offer that would have brought

 2   any monetary gain to Plaintiff.59 Thus, summary judgment is appropriate as to this defense.

 3                    3.      Third Affirmative Defense – Statute of Limitations

 4            Defendant’s third affirmative defense, statue of limitations, fails as a matter of law. The

 5   parties entered into a written Agreement on November 24, 2015, which was entered as an Order on

 6   December 16, 2015. Plaintiff filed her complaint for breach of contract and fraud claims on July 7,

 7   2018. The statute of limitations in Nevada on contract claims is six years,60 while the statute of

 8   limitations on a fraud claims is three years.61 Plaintiff filed her complaint less than three years after

 9   the Agreement was entered into, therefore Plaintiff’s claims are well within the statute of

10   limitations. Furthermore, Defendant also testified that he had no factual basis for the third

11   affirmative defense and cannot meet its burden of proof.62 Thus, summary judgment is appropriate

12   with respect to this defense.

13                    4.      Fourth Affirmative Defense – Bona Fide Error

14            A bona fide error is defined as “a violation that is unintentional and occurs despite

15   procedures reasonably adapted to avoid any such error.”63 Defendant admitted under sworn

16   declaration that he was the managing member of A&K and a member Profondo when he personally

17   proposed and reached an agreement to pledge the Subject Property in exchange for Plaintiff to

18   ceased collection enforcement proceedings of her judgment.64 Profondo’s managing member and

19   only other member was Defendant’s twin sister Debi Pike, who had only a 2% interest in Profondo

20   compared to Defendant’s 98% interest.65 In fact, Debi Pike testified that she did not even know
21   what assets Profondo possessed.66 There is no evidentiary support that it was a bona fide error that

22   Defendant could not provide security interest in the Subject Property. Defendant also testified that

23    59
         See Deposition of David Alessi at 73:2-22, attached to hereto as Exhibit “12.”
      60
24       NRS 11.190(1)
      61
         NRS 11.190(3).
25    62
         See Deposition of David Alessi at 76:9-22, attached to hereto as Exhibit “12”
      63
         See ERROR, Black's Law Dictionary (11th ed. 2019).
26    64
         See Affidavit of David Alessi, attached hereto as Exhibit “3.”
      65
         See Amended Operating Agreement Profondo LLC, attached hereto as Exhibit “7.”
27    66
         The deposition of Debi Pike took place on January 15, 2020; therefore, the official transcript
28    has not been completed. Plaintiff has attached the rough draft of the Deposition of Debi Piker
      hereto as Exhibit “11.”
                                                      - 16 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 17 of 121



 1   he did not know of any reasonable procedures in place to prevent such an error. 67 Therefore,

 2   Defendant has not met his burden of proof and summary judgment is appropriate with respect to

 3   this defense.

 4                      5.     Fifth Affirmative Defense – Plaintiff’s Own Acts and/or Omissions

 5           Defendant’s fifth affirmative defense, Plaintiff’s damages were caused by Plaintiff’s own

 6    acts or omissions, has no factual support and fails as a matter of law. During Defendant’s

 7    deposition, he could not point to any specific fact to support this defense and therefore cannot meet

 8    his burden of proof.68

 9                      6.     Sixth Affirmative Defense – Causation of Third Parties

10           Defendant’s sixth affirmative defense, causation by third parties over whom Defendant has

11   no control, likewise fails a matter of law. Essentially, Defendant contends that he is not responsible

12   for the acts of non-parties. NRS §41.141(b)(2) allows a jury to return a verdict “indicating the

13   percentage of negligence attributable to each party remaining in the action.” NRS §41.151(b)(2)

14   therefore “prevents admission of evidence in support of a ‘comparative fault’ or apportionment

15   analysis of the case as to nonparties, and a jury may only ‘compare’ the negligence as between

16   parties and nonparties.”69 Defendant has had adequate opportunities to bring claims against any

17   potentially responsible party in this litigation. If a person or entity other than the parties involved

18   herein was or could be responsible for Plaintiff’s damages, Defendant should have brought

19   appropriate claims against said parties. To the extent that it did not, Defendant may not now be

20   allowed to point to an “empty chair” in their defense of this litigation as a way to apportion its
21   liability. Furthermore, Defendant also testified that he had no factual basis for the sixth affirmative

22   defense and cannot meet its burden of proof.70 Thus, summary judgment is appropriate with respect

23   to this defense.

24                      7.     Seventh Affirmative Defense – Article III Standing

25           Defendant’s seventh affirmative defense, Article III standing, is not supported by

26    67
         See Deposition of David Alessi at 74:16-12, attached to hereto as Exhibit “12.”
      68
         See Deposition of David Alessi at 75:13-76:16, attached to hereto as Exhibit “12.”
27    69
         Banks ex rel. Banks v. Sunrise Hosp., 120 Nev. 822, 844, 102 P.3d 52, 67 (2004), see also Phillips
28    v. C.R. Bard, Inc., No. 3:12-CV-00344-RCJ, 2015 WL 260873, at *4 (D. Nev. Jan. 21, 2015).
      70
         See Deposition of David Alessi at 76:9-22, attached to hereto as Exhibit “12.”
                                                     - 17 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 18 of 121



 1   Defendant’s own admissions in this matter and therefore fails a matter of law. For a dispute to be

 2   within the power (the subject-matter jurisdiction) of a federal court, the plaintiff must have

 3   standing—that is, the plaintiff must have alleged a sufficient interest in the dispute. This

 4   “irreducible constitutional minimum” of standing has three elements: (1) the plaintiff has suffered

 5   a concrete injury; (2) that injury is fairly traceable to actions of the defendant; and (3) it must be

 6   likely—not merely speculative—that the injury will be redressed by a favorable decision.71

 7           Here, Plaintiff has alleged a sufficient interest against Defendant and has produced

 8   evidence to support the same. Plaintiff entered into a written Agreement with Defendant and the

 9   written Agreement specifically identifies Defendant by name.72 By Defendant’s own admission,

10   Defendant breached that agreement by not providing a security interest to Plaintiff73 causing

11   monetary injury to Plaintiff in the amount of $383,990.07. A favorable decision by the jury will

12   redress Plaintiff’s injury by monetarily putting her in a position that she was in before entering into

13   the Agreement with Defendant. Furthermore, Defendant also testified that he had no factual basis

14   for the sixth affirmative defense and cannot meet its burden of proof. 74 Therefore, summary

15   judgment is appropriate with respect to this defense.

16                   8.      Eighth Affirmative Defense – Release, Contract Provision, Waiver,
17                           Unclean Hands, Laches, Estoppel and/or Res Judicata

18           With respect to his eighth affirmative defense for release, contract provision, unclean
19   hands, laches, estoppel, and/or res judicata, Defendant testified that he has no factors or evidence
20   to support this defense.75 Defendant has also not produced any other evidence in support of this
21   defense. Thus, summary judgment is appropriate as to this defense.
22                   9.      Ninth Affirmative Defense – Lack of Consideration
23          Defendant’s ninth affirmative defense, lack of consideration, likewise fails a matter of law.
24   The evidence presented in this case demonstrates consideration. Consideration may consist of a
      71
25       Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
      72
         See Agreement, attached hereto as Exhibit “1;” see also Affidavit of David Alessi at ₱6-7,
26    attached hereto as Exhibit “3.”
      73
         See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
27
      Response No. 11, attached hereto as Exhibit “2.”
28
      74
         See Deposition of David Alessi at 76:23-77:5, attached to hereto as Exhibit “12.”
      75
         See Deposition of David Alessi at 77:6-17, attached to hereto as Exhibit “12.”
                                                     - 18 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 19 of 121



 1   return promise or forbearance of an act which the party has a legal right to do.76 The terms of the

 2   Agreement were that Defendant would pledge the Subject Property as a security interest for the

 3   judgment obtained against A&K and make monthly payments of $3,750.00 to Plaintiff in exchange

 4   for Plaintiff ceasing judgment enforcement proceedings against A&K.77 Defendant is the managing

 5   member of A&K, and also a member of Profondo LLC, which was the owner of the Property

 6   offered by Defendant (provided consideration) in exchange for ceasing judgment enforcement

 7   against A&K during A&K appeal (received consideration).78 It is undisputed that Plaintiff ceased

 8   judgment enforcement proceedings against A&K during the appeal. Additionally, two payments

 9   were made under the Agreement to Plaintiff, which came from Lawyers Group, LLP.79 Lawyers

10   Group, LLP is third company Defendant is a member of, separate from A&K, that he used in an

11   attempt to comply with the Agreement.80 Additionally, also testified that he had no factual basis for

12   the sixth affirmative defense and cannot meet its burden of proof.81 Thus, summary judgment is

13   appropriate as to this defense.

14    V.     CONCLUSION

15           Based on the foregoing, Plaintiff respectfully requests this Court to deny Defendant’s

16   Motion for Protective Order and permit the requested discovery.

17           DATED this 21st day of January 2020.

18                                                         THE BOURASSA LAW GROUP

19                                                         /s/ Mark J. Bourassa
                                                           MARK J BOURASSA, ESQ.
20
                                                           Nevada State Bar No. 7999
21                                                         2350 W. Charleston Blvd., #100
                                                           Las Vegas, Nevada 89102
22                                                         Attorneys for Plaintiff
23    76
         See Mazzuca v. Fund Ins. Companies, 90 Nev. 409, 411-12, 528 P.2d 705, 706 (1974) (holding
24    that forbearance from cancelling insurance policy when insurer had legal right to do so was
      sufficient consideration for modification).
25    77
         See Agreement, attached hereto as Exhibit “1.”
      78
         See David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests for Admissions,
26    Response to Request No. 3 and Response to Request No. 4, attached hereto as Exhibit “2.”
      79
         See Payments, attached hereto as Exhibit “5.”
27    80
         See David Alessi’s Responses to Plaintiff’s First Set of Interrogatories, Response No. 6,
28    attached hereto as Exhibit “6.”
      81
         See Deposition of David Alessi at 77:18-78:2, attached to hereto as Exhibit “12.”
                                                     - 19 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 20 of 121



 1          DECLARATION OF VALERIE S. GRAY, ESQ. IN SUPPORT OF PLAINTIFF’S
                         MOTION FOR SUMMARY JUDGMENT
 2

 3              Valerie S. Gray, Esq., being first duly sworn deposes and says:
 4              1.     I, Valerie S. Gray, Esq., have actual knowledge as to the matters stated herein,
 5   except for those matters stated on information and belief, and as to those matters, I believe them to
 6   be true.
 7              2.     I am an attorney, duly licensed to practice before all of the Courts of the State of
 8   Nevada and am an attorney at the law firm of The Bourassa Law Group.
 9              3.     The Bourassa Law Group is counsel of record for Plaintiff MELINDA JAMES
10   (“Plaintiff”) in the above captioned matter.
11              4.     This Declaration is being served in compliance with FRCP 56 and pertains to
12   Plaintiff’s Motion for Summary Judgment.
13              5.     A true and correct copy the Agreement is attached hereto as Exhibit “1.”
14              6.     I have no reason to believe that the document attached as Exhibit “1” is anything
15   but a true and correct copy of the Agreement.
16              7.     A true and correct copy of David Anthony Alessi’s Responses to Plaintiff’s First
17   Set of Requests for Admission is attached hereto as Exhibit “2.”
18              8.     I have no reason to believe that the document attached as Exhibit “2” is anything
19   but a true and correct copy of David Anthony Alessi’s Responses to Plaintiff’s First Set of Requests
20   for Admission.
21              9.     A true and correct copy the Affidavit of David Alessi is attached hereto as Exhibit
22   “3.”
23              10.    I have no reason to believe that the document attached as Exhibit “3” is anything
24   but a true and correct copy of the Affidavit of David Alessi.
25              11.    A true and correct copy the Order is attached hereto as Exhibit “4.”
26              12.    I have no reason to believe that the document attached as Exhibit “4” is anything
27   but a true and correct copy of the Order.
28              13.    A true and correct copy of the Payments is attached hereto as Exhibit “5.”
                                                       - 20 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 21 of 121



 1          14.        I have no reason to believe that the document attached as Exhibit “5” is anything

 2   but a true and correct copy of the Payments.

 3          15.        A true and correct copy of David Anthony Alessi’s Responses to Plaintiff’s First

 4   Set of Requests Interrogatories is attached as Exhibit “6.”

 5          16.        I have no reason to believe that the document attached as Exhibit “6” is anything

 6   but a true and correct copy of the David Anthony Alessi’s Responses to Plaintiff’s First Set of

 7   Requests Interrogatories.

 8           17.       A true and correct copy of the Amended Operating Agreement of Profondo, LLC

 9   is attached hereto as Exhibit “7.”

10          18.        I have no reason to believe that the document attached as Exhibit “7” is anything

11   but a true and correct copy of the Amended Operating Agreement of Profondo, LLC.

12          19.        A true and correct copy of Profondo, LLC’s Annual List Filing for 2015 is attached

13   as Exhibit “8.”

14          20.        I have no reason to believe that the document attached as Exhibit “8” is anything

15   but a true and correct copy of Profondo, LLC’s Annual List Filing for 2015.

16          21.        A true and correct copy of the Bankruptcy Petition is attached hereto as Exhibit

17   “9.”

18          22.        I have no reason to believe that the document attached as Exhibit “9” is anything

19   but a true and correct copy of the Bankruptcy Petition.

20          23.        A true and correct copy of the Grant, Bargain, Sale Deed is attached hereto as
21   Exhibit “10.”

22          24.        I have no reason to believe that the document attached as Exhibit “10” is anything

23   but a true and correct copy of the Grant, Bargain, Sale Deed.

24          25.        A true and correct copy of Debi Pike’s Deposition rough draft transcript is attached

25   hereto as Exhibit “11.”

26          26.        I have no reason to believe that the document attached as Exhibit “11” is anything
27   but a true and correct copy of Debi Pike’s Deposition rough draft transcript.

28

                                                       - 21 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 22 of 121



 1          27.      A true and correct copy of Defendant David Alessi’s deposition, pages 73-78 are

 2   attached hereto as Exhibit “12.”

 3          28.      I have no reason to believe that the documents attached as Exhibit “12” are anything

 4   but a true and correct copy of Defendant David Alessi’s deposition, pages 73-78.

 5          29.      A true and correct copy of the Order from Prior Action dated September 2018 is

 6   attached hereto as Exhibit “13.”

 7          30.      I have no reason to believe that the documents attached as Exhibit “13” are anything

 8   but a true and correct copy of Order from Prior Action dated September 2018.

 9           I declare under penalty of perjury that the foregoing is true and correct.

10

11                                                   /s/ Valerie S. Gray
                                                    VALERIE S. GRAY, ESQ.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     - 22 -
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 23 of 121



 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that the foregoing PLAINTIFF’S MOTION FOR

 3   SUMMARY JUDGMENT was electronically filed this 21st day of January 2020, and is available

 4   for viewing and downloading from the ECF System of the United States District Court for the

 5   District of Nevada by the following parties:

 6
             Frank C. Gilmore, Esq.
 7           Cody Oldham, Esq.
             ROBINSON, SHARP, SULLIVAN & BRUST
 8           71 Washington Street
             Reno, Nevada 89503
 9

10

11
                                                             /s/ Valerie Gray
12                                                           An employee of The Bourassa Law Group
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    - 23 -
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 24 of 121




          EXHIBIT “1”
                    Agreement




          EXHIBIT “1”
                    Agreement
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42233
                                       Filed
                                           Filed
                                              01/21/20
                                                 11/24/15
                                                        Page
                                                          Page
                                                             25 of
                                                                1 of
                                                                   121
                                                                     3
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42233
                                       Filed
                                           Filed
                                              01/21/20
                                                 11/24/15
                                                        Page
                                                          Page
                                                             26 of
                                                                2 of
                                                                   121
                                                                     3
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42233
                                       Filed
                                           Filed
                                              01/21/20
                                                 11/24/15
                                                        Page
                                                          Page
                                                             27 of
                                                                3 of
                                                                   121
                                                                     3
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 28 of 121




          EXHIBIT “2”
David Anthony Alessi’s Responses to
 Plaintiff’s First Set of Requests for
              Admission




          EXHIBIT “2”
David Anthony Alessi’s Responses to
 Plaintiff’s First Set of Requests for
              Admission
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 29 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 30 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 31 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 32 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 33 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 34 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 35 of 121




          EXHIBIT “3”
   Affidavit of David Alessi




          EXHIBIT “3”
   Affidavit of David Alessi
Case 3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42237Filed
                                            Filed
                                               01/21/20
                                                  03/18/16Page
                                                            Page
                                                               36 1ofof121
                                                                        12




                                                                             P000008
Case 3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42237Filed
                                            Filed
                                               01/21/20
                                                  03/18/16Page
                                                            Page
                                                               37 2ofof121
                                                                        12




                                                                             P000009
Case 3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42237Filed
                                            Filed
                                               01/21/20
                                                  03/18/16Page
                                                            Page
                                                               38 3ofof121
                                                                        12




                                                                             P000010
Case 3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42237Filed
                                            Filed
                                               01/21/20
                                                  03/18/16Page
                                                            Page
                                                               39 4ofof121
                                                                        12




                                                                             P000011
Case 3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42237Filed
                                            Filed
                                               01/21/20
                                                  03/18/16Page
                                                            Page
                                                               40 5ofof121
                                                                        12




                                                                             P000012
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 41 of 121




          EXHIBIT “4”
                          Order




          EXHIBIT “4”
                          Order
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42235
                                     234
                                       Filed
                                           Filed
                                              01/21/20
                                                 12/03/15
                                                 12/16/15
                                                        Page
                                                          Page
                                                             42 of
                                                                1 of
                                                                   121
                                                                     3
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42235
                                     234
                                       Filed
                                           Filed
                                              01/21/20
                                                 12/03/15
                                                 12/16/15
                                                        Page
                                                          Page
                                                             43 of
                                                                2 of
                                                                   121
                                                                     3
Case
Case 2:18-cv-01398-JAD-EJY
     3:09-cv-00428-LRH-WGCDocument
                           Document42235
                                     234
                                       Filed
                                           Filed
                                              01/21/20
                                                 12/03/15
                                                 12/16/15
                                                        Page
                                                          Page
                                                             44 of
                                                                3 of
                                                                   121
                                                                     3




                   16th




                                            ________________________________
                                            LARRY R. HICKS
                                            UNITED STATES DISTRICT COURT
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 45 of 121




          EXHIBIT “5”
                     Payments




          EXHIBIT “5”
                     Payments
Case
Case3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42
                                     237Filed
                                          Filed
                                              01/21/20
                                                03/18/16Page
                                                         Page4611
                                                                of of
                                                                   12112




                                                                           P000006
Case
Case3:09-cv-00428-LRH-WGC
     2:18-cv-01398-JAD-EJY Document
                            Document42
                                     237Filed
                                          Filed
                                              01/21/20
                                                03/18/16Page
                                                         Page4712
                                                                of of
                                                                   12112




                                                                           P000007
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 48 of 121




          EXHIBIT “6”
   David Anthony Alessi’s Responses to
     Plaintiff’s First Set of Requests
              Interrogatories




          EXHIBIT “6”
   David Anthony Alessi’s Responses to
     Plaintiff’s First Set of Requests
              Interrogatories
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 49 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 50 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 51 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 52 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 53 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 54 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 55 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 56 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 57 of 121




          EXHIBIT “7”
Amended Operating Agreement of
       Profondo, LLC




          EXHIBIT “7”
Amended Operating Agreement of
       Profondo, LLC
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 58 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 59 of 121
 Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 60 of 121




           EXHIBIT “8”
Profondo, LLC’s Annual List Filing
            for 2015




           EXHIBIT “8”
Profondo, LLC’s Annual List Filing
            for 2015
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 61 of 121




                                                                       P000038
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 62 of 121




          EXHIBIT “9”
        Bankruptcy Petition




          EXHIBIT “9”
        Bankruptcy Petition
                      Case
                         Case
                           2:18-cv-01398-JAD-EJY
                               16-16593-abl Doc 1 Document
                                                   Entered 12/13/16
                                                           42 Filed11:50:07
                                                                    01/21/20 Page
                                                                             Page 163ofof6 121

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Alessi & Koenig, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9500 W. Flamingo Rd., Ste. 205
                                  Las Vegas, NV 89147
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                      Case
                         Case
                           2:18-cv-01398-JAD-EJY
                               16-16593-abl Doc 1 Document
                                                   Entered 12/13/16
                                                           42 Filed11:50:07
                                                                    01/21/20 Page
                                                                             Page 264ofof6 121
Debtor    Alessi & Koenig, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case
                       Case
                         2:18-cv-01398-JAD-EJY
                             16-16593-abl Doc 1 Document
                                                 Entered 12/13/16
                                                         42 Filed11:50:07
                                                                  01/21/20 Page
                                                                           Page 365ofof6 121
Debtor   Alessi & Koenig, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case
                       Case
                         2:18-cv-01398-JAD-EJY
                             16-16593-abl Doc 1 Document
                                                 Entered 12/13/16
                                                         42 Filed11:50:07
                                                                  01/21/20 Page
                                                                           Page 466ofof6 121
Debtor    Alessi & Koenig, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 13, 2016
                                                  MM / DD / YYYY


                             X   /s/ David Alessi                                                         David Alessi
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Ryan Alexander                                                        Date December 13, 2016
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ryan Alexander
                                 Printed name

                                 The Law Office of Ryan Alexander PLLC
                                 Firm name

                                 3017 West Charleston Blvd Suite 58
                                 Las Vegas, NV 89102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     702-868-3311                  Email address      ryan@ryanalexander.us

                                 10845
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    Case
       Case
         2:18-cv-01398-JAD-EJY
             16-16593-abl Doc 1 Document
                                 Entered 12/13/16
                                         42 Filed11:50:07
                                                  01/21/20 Page
                                                           Page 567ofof6 121


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                     Alessi & Koenig, LLC
                     9500 W. Flamingo Rd., Ste. 205
                     Las Vegas, NV 89147

                     Ryan Alexander
                     The Law Office of Ryan Alexander PLLC
                     3017 West Charleston Blvd Suite 58
                     Las Vegas, NV 89102

                     Artin Voskanian
                     c/o James Adams, Esq.
                     8010 W. Sahara Ave. Ste 260
                     Las Vegas, NV 89117

                     Edward D. Boyack Esq.
                     401 N Buffalo Ste. 202
                     Las Vegas, NV 89145

                     Estates at Seven Hills HOA
                     4131 Gunn Highway
                     Tampa, FL 33618

                     Levi Jones
                     c/o Kolesar & Latham
                     400 S Rampart #400
                     Las Vegas, NV 89145

                     Melinda Ellis James
                     c/o Bourassa Law Group
                     8668 Spring Mountain Rd. #101
                     Las Vegas, NV 89117

                     Southern Highlands Homeowners Ass'n
                     11411 Southern Highlands Pkwy
                     Ste. 100
                     Las Vegas, NV 89141

                     Tamara Peterson, Esq.
                     10001 Park Run Drive
                     Las Vegas, NV 89145
                    Case
                       Case
                         2:18-cv-01398-JAD-EJY
                             16-16593-abl Doc 1 Document
                                                 Entered 12/13/16
                                                         42 Filed11:50:07
                                                                  01/21/20 Page
                                                                           Page 668ofof6 121




                                                               United States Bankruptcy Court
                                                                         District of Nevada
 In re      Alessi & Koenig, LLC                                                                         Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Alessi & Koenig, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 13, 2016                                                   /s/ Ryan Alexander
 Date                                                                Ryan Alexander
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Alessi & Koenig, LLC
                                                                     The Law Office of Ryan Alexander PLLC
                                                                     3017 West Charleston Blvd Suite 58
                                                                     Las Vegas, NV 89102
                                                                     702-868-3311 Fax:702-822-1133
                                                                     ryan@ryanalexander.us




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 69 of 121




        EXHIBIT “10”
 Grant, Bargain, Sale Deed




        EXHIBIT “10”
 Grant, Bargain, Sale Deed
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 70 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 71 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 72 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 73 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 74 of 121
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 75 of 121




        EXHIBIT “11”
          Debi Pike’s Deposition
          rough draft transcript




        EXHIBIT “11”
          Debi Pike’s Deposition
          rough draft transcript
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 76 of 121



                                                                    1

 1                            DISCLAIMER

 2   IN RE:   JAMES VS. ALESSI

 3   DEPOSITION OF:    DEBI PIKE

 4             I, MARK J. BOURASSA, ESQ. HEREBY ACKNOWLEDGE

 5   THAT THE STENOGRAPHIC NOTES TAKEN IN THIS PROCEEDING ARE

 6   BEING TRANSLATED INSTANTANEOUSLY INTO THEIR ENGLISH

 7   EQUIVALENT THROUGH AN AUTOMATED PROCESS CALLED REALTIME

 8   TRANSLATION;

 9             THAT AT THE END OF THE PROCEEDINGS, I RECEIVED

10   THE ROUGH DRAFT TRANSCRIPT FROM THE COURT REPORTER;

11             THAT THIS REALTIME TRANSLATION IS A ROUGH DRAFT

12   AND IS NEITHER CERTIFIED, EDITED, NOR PROOFREAD BY THE

13   COURT REPORTER;

14             THAT THIS UNCERTIFIED, UNEDITED ROUGH REALTIME

15   DRAFT MAY CONTAIN UNTRANSLATED STENOGRAPHIC SYMBOLS, AN

16   OCCASIONAL REPORTER'S NOTE, A MISSPELLED PROPER NAME,

17   AND/OR NONSENSICAL WORD COMBINATIONS, DEPENDING UPON THE

18   COMPLEXITY OF THE DEPOSITION AND THE SPEED OF THE

19   QUESTIONS AND ANSWERS;

20             THAT ALL SUCH ENTRIES WILL BE CORRECTED ON THE

21   FINAL CERTIFIED TRANSCRIPT, WHICH WILL BE DELIVERED TO ME

22   IN ACCORDANCE WITH STANDARD DELIVERY TERMS OR ON AN

23   EXPEDITED BASIS SHOULD I DESIRE FASTER DELIVERY;

24             THAT DUE TO THE NEED TO CORRECT ENTRIES PRIOR TO
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 77 of 121



25   CERTIFICATION, THIS ROUGH REALTIME DRAFT CAN ONLY BE USED

                                                                     2

 1   FOR THE PURPOSE OF AUGMENTING COUNSEL'S NOTES AND CANNOT

 2   BE USED OR CITED IN ANY COURT PROCEEDING OR DISTRIBUTED

 3   TO ANY OTHER PARTIES.

 4            I ALSO HEREBY ACKNOWLEDGE THAT I WILL BE BILLED

 5   AN ADDITIONAL PRICE PER PAGE FOR THE REALTIME ROUGH DRAFT

 6   TRANSCRIPT; AND, FURTHERMORE, THAT THIS CONSTITUTES MY

 7   ORDER FOR A CERTIFIED COPY OF THE TRANSCRIPT.

 8

 9                           * * * * *

10            LAS VEGAS, NEVADA

11

12

13

14

15

16

17

18

19

20

21

22

23
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 78 of 121



24

25

                                                                     3

 1       Q.      Good morning.

 2       A.      Good morning.

 3       Q.      Could you please state and spell your name for

 4   the record?

 5       A.      Debi Pike, D-e-b, as in boy, i, Pike, P-i-k-e.

 6       Q.      Works for me.

 7       A.      I never went by Alessi, so --

 8       Q.      Good morning Miss Pike, my name is Mark

 9   Bourassa.     I I represent a woman named Melinda James.

10   Otherwise known as what the heck is her other name.

11   Melinda Ellis.

12               MR. GILMORE:    Ellis.

13       Q.      It's too early in the morning.   Don't have the

14   coffee

15       A.      I know that you knew that.

16       Q.      Exactly.   I appreciate you appearing here

17   today.     Do you have an understanding in what capacity

18   you're appearing?

19       A.      Yes.

20       Q.      What is that?

21       A.      To speak about the position as a managing

22   partner.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 79 of 121



23          Q.      Of?

24          A.      Of --

25          Q.      Profondo.

                                                                        4

 1          A.      Profondo

 2          Q.      P-r-o-f-o-n-d-o.   Is that right?

 3          A.      Yes.

 4          Q.      I'm handing you a document.   Have you seen that

 5   document before?

 6          A.      Yes.

 7          Q.      Have you seen that before?

 8          A.      Yeah.

 9          Q.      That's the deposition notice or the subpoena

10   notice?

11          A.      Yes.

12          Q.      For your appearance here today?     You've had an

13   opportunity to review it?

14          A.      I did, yeah.

15                  MR. BOURASSA:   We'll mark that as the first

16   exhibit.

17                  (Exhibit 1 was marked for identification.)

18          Q.      So before we get started with the detail of the

19   Profondo entity, I'd like to know a very little bit about

20   you.        You live in Las Vegas?

21          A.      I do.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 80 of 121



22       Q.   What's your address here

23       A.   10927 sunset gardens drive.

24       Q.   How long have you lived in Las Vegas?

25       A.   Since '04.   Yeah.   Former school teacher, moved

                                                                     5

 1   from California in '04.

 2       Q.   So you highest level of education would be what?

 3       A.   Teaching credential.   So 4 years of bachelor's

 4   in liberal arts and a teaching credential.

 5       Q.   Are you currently employed?

 6       A.   Yes.

 7       Q.   What do you do?

 8       A.   I run Nevada community management.

 9       Q.   What does that entity do?

10       A.   We manage, service HOAs.    Yeah, so we have about

11   120 HOAs that we -- we're a full service management

12   company so we do the accounting, common area violations.

13   You name it, we do it.

14       Q.   So an HOA management company?

15       A.   Yes.

16       Q.   Just make sure we're on the same page.

17       A.   Yeah, HOA management company.

18       Q.   I used to do a lot of construction defect --

19       A.   Oh, okay.

20       Q.   -- litigation the plaintiff's side so I've had
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 81 of 121



21   my fill --

22       A.     Here in Vegas.

23       Q.     Yes.

24       A.     Yeah, okay.    I came right at the scandalous time

25       Q.     Yeah, all those night board meetings.

                                                                       6

 1       A.     Yes, which I have three this week, so yeah.

 2       Q.     How long have you been with that entity?

 3       A.     Since well, MCM since 2013.      Been in the

 4   business since, 07, 6.      I had another company before MCM.

 5       Q.     All right.    Could you explain to me what

 6   Profondo is?

 7       A.     It's just an account.      It's an entity.     It's

 8   a -- what's the right word.      I can't think of the word.

 9   I know, but I can't think of the word.        It's like an

10   account.     I can't think of the word.     I'm sorry.

11       Q.     All right.    It's okay.    If you think about it --

12       A.     It's like a trust account I think.

13       Q.     We'll get there.   All right.

14       So could you tell me what your involvement with

15   Profondo has ever been?

16       A.     I was a managing partner on the agreement, and

17   that's, you know, my brother and I do business together

18   and it was one entity that I had an interest in.

19       Q.     What kind of interest did you have in the
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 82 of 121



20   entity?

21       A.    Like percentage?

22       Q.    Yes.

23       A.    3 percent.

24       Q.    3?

25       A.    Yes.

                                                                     7

 1       Q.    When did that start?     How did you get involved?

 2       A.    I don't -- get involved in signing?     Like when

 3   did I sign the agreement?     Or when did I get involved

 4   in --

 5       Q.    When is the first time you were involved in

 6   anything with respect to Profondo?

 7       A.    Few years ago.     I think '16, '15.   I don't, I

 8   don't, I don't recall the exact year when I signed the --

 9       Q.    All right.

10       A.    -- agreement.

11       Q.    So were you involved in the initial formation of

12   the entity?

13       A.    Yeah.   Yeah, I mean I'm the managing partner, so

14   I mean it was discussed, and you know I wanted that

15   control over, over a family asset.

16       Q.    Maybe I should be clear.     The ownership and

17   interests and formation and all that can change over

18   time.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 83 of 121



19       A.   Okay.

20       Q.   So what I'm asking first is do you know what

21   year the entity was formed?

22       A.   I believe '16.

23       Q.   And so you were involved in it at that point in

24   time?

25       A.   Yes.     I mean I -- yeah, whenever I needed to,

                                                                     8

 1   when we formed it, I signed it and that was it, and I can

 2   look back and find it.

 3       Q.   Do you have a recollection of what month?

 4       A.   No.

 5       Q.   Estimate?

 6       A.   No.

 7       Q.   Spring?    Fall?   Summer?

 8       A.   No.     No recollection.

 9       Q.   And then you wouldn't have had any involvement

10   with the entity before that time; is that correct?

11       A.   I don't recall.     I would have to refresh my

12   memory on that.

13       Q.   How would you refresh your memory?

14       A.   I'd have to go back in my documents or, you

15   know, I just know, I know I was managing partner and

16   that's all I remember.

17       Q.   Were you involved in forming an operating
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 84 of 121



18   agreement for this company?

19       A.      I believe that was all part of it.

20       Q.      Do you know when that happened?

21       A.      I don't recall.    Couldn't give you a date.

22       Q.      Can you tell me whether or not that operating

23   agreement was ever amended?

24       A.      No.

25       Q.      With respect to those items, an operating

                                                                        9

 1   agreement or an amended operating agreement, or the

 2   articles of organization who took care of those things?

 3       A.      Can you be more specific on what you mean?

 4       Q.      Those are submitted to the secretary of state.

 5       A.      Yes.

 6       Q.      So who would voluntary submitted those to the

 7   secretary of state?

 8       A.      We have staff that works on the administrative

 9   part of those things.     So I'm sure one of the staff.        I

10   don't recall honestly.        Could have been me, but I don't

11   recall.

12       Q.      Do you recall signing any documents on behalf of

13   Profondo?

14       A.      Yes.

15       Q.      What have you signed on behalf of Profondo?

16       A.      The -- I'd have to see them.     I couldn't name
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 85 of 121



17   them.     I'd have to be provided to see.

18       Q.      Who owns the other 97 percent of Profondo?

19       A.      David.

20       Q.      And what was David's role with respect to

21   Profondo?     I'm sorry.    Strike that.

22       When you say David, who do you mean?

23       A.      David Alessi.

24       Q.      And he's your brother?

25       A.      My twin brother.

                                                                       10

 1       Q.      So with respect to Mr. Alessi's role with

 2   Profondo what did he do?

 3       A.      I don't, I don't know what you function that

 4   would require.       He's just the, you know, 97 percent

 5   holder.     I don't know all the languages for that.      So we

 6   do a lot of business together and, you know, I might not

 7   have the right language exactly what he did day to day.

 8   I can't speak to that.

 9       Q.      Sure.    Have you had your deposition taken

10   before?

11       A.      Yes.

12       Q.      On how many occasion?

13       A.      Like maybe three times.

14       Q.      I'm going to refresh your recollection with

15   respect to the rules of a deposition.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 86 of 121



16       A.   Okay.

17       Q.   So we're clear and we're on the same page.

18       A.   Okay.

19       Q.   First and foremost as you can see right here,

20   there's a very nice court reporter sitting here, and

21   she's going to be writing down everything that we say.

22       A.   Yes.

23       Q.   She's already told us the most important rule,

24   which is don't speak over each other --

25       A.   Right.

                                                                     11

 1       Q.   -- because she can't take down two people

 2   talking at the same time.

 3       A.   Right.

 4            MR. GILMORE:    Those yeses and nos --

 5            THE WITNESS:    Right.

 6            MR. GILMORE:    -- are probably doing that.

 7            THE WITNESS:    Yes.     Yes.

 8            MR. GILMORE:    So don't --

 9            THE WITNESS:    Gotcha.

10            MR. GILMORE:    -- you know, chime in with those

11   because she has to record those, and it's going to be a

12   really messy transcript.

13            MR. BOURASSA:     We'll get there.

14            MR. GILMORE:    I agree with Mr. Bourassa on that.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 87 of 121



15          Q.   So that being said, you did take an oath, and

16   that oath is the same oath you would take in a court of

17   law if we had a judge sitting here and a jury over there

18   and everything else just like on television.    Do you

19   understand that?

20          A.   Yes.

21          Q.   Do you understand that oath that you took has

22   the same penalties of perjury as if we were in a court of

23   law?

24          A.   Yes.

25          Q.   So in the discussion here I'm going to ask you

                                                                     12

 1   questions, and I'm going to expect you to answer them

 2   truthfully and accurately.     Do you understand that?

 3          A.   Yes.

 4          Q.   If on occasion, and this has happened in the

 5   past, my question doesn't make sense, or is confusing to

 6   you, please just ask me to clarify it and I'd be happy to

 7   do that.     Okay?

 8          A.   Yes.

 9          Q.   And with respect to your response, if I ask you

10   a question and you're able to answer it, I'm going to

11   assume that you knew what I was asking and that your

12   answer is accurate; is that fair?

13          A.   Yes.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 88 of 121



14       Q.   You're doing a great job.   One of the other

15   important things which is to answer questions audibly,

16   that is yeses and nos and verbal explanations.    Body

17   language like shaking your head yes or no, or less than

18   understandable verbal responses like uh-huh or huh-uh

19   don't type very well in a transcript, and so it's

20   important that you answer audibly and clearly.    Okay?

21       A.   Yes.

22       Q.   You're doing a great job with that so far.

23       With respect to your testimony, I'm entitled to your

24   best testimony that you can give today.    So I understand

25   that some of the things year talking about may have

                                                                     13

 1   happened a few years ago, but I'm entitled to your best

 2   recollection, your best testimony.   If you don't know,

 3   it's okay, you can say you don't know.    If you don't

 4   remember, it's okay, you can say you don't remember as

 5   long as those are truthful and accurate statements.

 6       But if you have a vague recollection or a vivid

 7   recollection of an event, I'm entitled to that

 8   testimony.

 9       A.   Yes.

10       Q.   Do you understand that?

11       A.   Yes.

12       Q.   The reason that you're here today is because you
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 89 of 121



13   are a very minority listed member of Profondo LLC Nevada

14   limited liability corporation.      Excuse me.   Company.

15       A.     Yes.

16       Q.     Got to get my terms right too.

17       So did you review any documents in preparation for

18   your deposition?

19       A.     I reviewed them, but I just scanned over them

20   briefly.

21       Q.     What documents did you look at?

22       A.     That one.    The one that you showed me earlier.

23       Q.     The deposition?

24       A.     Exhibit 1.

25       Q.     Deposition notice?

                                                                      14

 1       A.     Deposition notice, yes.

 2       Q.     Okay.

 3       A.     And there was an operating agreement.     There was

 4   a few documents that Frank emailed me.

 5       Q.     That who emailed?

 6       A.     That I received.

 7       Q.     Who sent those to you?

 8       A.     Frank.

 9       Q.     Frank.   Is that the gentleman sitting --

10       A.     Yes.

11       Q.     -- next to you?     Does he represent you as your
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 90 of 121



12   attorney?

13       A.      Yes.     Or no.

14               MR. GILMORE:      That would be news to me.

15               THE WITNESS:      No, he doesn't.   I'm sorry.   He

16   doesn't.     Sorry.    My mistake.

17       Q.      (By Mr. Bourassa) So he's not your attorney?

18       A.      No.

19       Q.      You haven't retained him.

20       A.      No, no, no.

21       Q.      You're not paying him --

22       A.      No.

23       Q.      -- to be here today?

24       A.      No, no, no.

25       Q.      What other documents did you review?

                                                                       15

 1       A.      That's -- I can't, that's it.       I just saw the

 2   documents.        Just saw the operating -- I just clicked on

 3   the documents briefly, so I can't say that I am well

 4   versed with them.

 5       Q.      I understand.      I'm just trying to clarify what

 6   the scope of what you         --

 7       A.      Yes.     I'm just, yeah --

 8       Q.      So with respect to what was provided to you,

 9   you, said the deposition notice and the operating

10   agreement?
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 91 of 121



11       A.     Yes.

12       Q.     Was that the operating agreement or the amended

13   operating agreement?

14       A.     I can't -- I wouldn't -- I don't know.

15       Q.     With respect to any other documents, can you

16   tell me what else you looked at?

17       A.     No.

18       Q.     Is that you don't know or you're unable to

19   recall?

20       A.     I'm unable to recall.

21       Q.     Who managed the financials of Profondo?

22       A.     I don't -- I don't know.

23       Q.     So you didn't write the checks?

24       A.     Not that I recall.

25       Q.     You didn't do the deposits?

                                                                     16

 1       A.     I can't say that I didn't or did.    Yeah, could

 2   have.     You mean write, like physically write out?   I had

 3   the power to, but I didn't -- I don't recall how many I

 4   did or if I did any.    Honestly don't.

 5       Q.     What was the business of Profondo?

 6       A.     I don't -- I don't remember.

 7       Q.     Do you know someone named Steve Luise?

 8       A.     Yes.

 9       Q.     Who is Steve Luise?
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 92 of 121



10       A.   He's an attorney.

11       Q.   How do you know him?

12       A.   He owns HOLG Lawyers Group.    He works in the

13   same building that I work in.

14       Q.   Does he have any relation to Profondo?

15       A.   One of the documents I saw had his name on it.

16   I don't remember what that was, that he testified to

17   something or something.    One of the documents I saw his

18   signature.

19       Q.   Is Mr. Luise your attorney?

20       A.   No.

21       Q.   Have you had any conversations with

22   Mr. Luise at any point in time?

23       A.   Yes.

24       Q.   About what?

25       A.   He's an HOA attorney, so I go to him for you

                                                                     17

 1   know, my managing questions and things like that.   He

 2   owns a collection company.    He's --

 3       Q.   All right.    Have you had any conversations with

 4   Mr. Luise with respect to Profondo or this case with miss

 5   James?

 6       A.   No.

 7       Q.   Do you know who Ryan Kerbow is?

 8       A.   Yes.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 93 of 121



 9       Q.      Who is Ryan Kerbow?

10       A.      He was an attorney.

11       Q.      And how do you know Mr. Kerbow?

12       A.      He worked for Alessi and Koenig.

13       Q.      Is he your attorney?

14       A.      No.

15       Q.      Have you ever had any conversations with

16   Mr. Kerbow about this particular case or Profondo?

17       A.      No.     I mean I could have back then, but not

18   recently.

19       Q.      Back then meaning when?

20       A.      When he was I believe working for Alessi back

21   then, so -- but I don't remember.

22       Q.      What date range are you talking about?

23       A.      When the LLC was formed.     I haven't had any

24   communications with Ryan in a few years, so --

25       Q.      Then back to David Alessi, what is your

                                                                      18

 1   relationship with him with respect to Profondo?

 2       A.      Just a partner.     We partner on several issues,

 3   on several entities, you know, family assets and things

 4   like that.        It's not uncommon for me to sign and partner

 5   with him in different, you know, projects and things like

 6   that, so --

 7       Q.      With respect to those family businesses --
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 94 of 121



 8       A.      Uh-huh.

 9       Q.      -- what are you talking about?      Profondo is one

10   of those.

11       A.      Right.    Not uncommon for me to be a partner or

12   signer.

13       Q.      Who is in charge of the family businesses?         Is

14   that David?

15               MR. GILMORE:    Object.   Vague.

16               MR. BOURASSA:    Sure.

17               MR. GILMORE:    Use of the term in charge?

18               MR. BOURASSA:    Okay.

19       Q.      Do you understand what I mean?

20       A.      Yes.

21               MR. GILMORE:    Sorry.

22               MR. BOURASSA:    One other thing.   I'll object

23   from time to time on behalf of my client.         It doesn't

24   mean you don't answer the question.        It just means we're

25   doing lawyer things on the record.

                                                                         19

 1               THE WITNESS:    Got it.

 2               MR. GILMORE:    He can correct me if he thinks I

 3   misstated that, but that's kind of how I believe it's --

 4               THE WITNESS:    Can you clarify?

 5       Q.      (By Mr. Bourassa) Sure.     Who makes the decisions

 6   with respect to what the family businesses do?
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 95 of 121



 7       A.   We both do if I'm on it.

 8       Q.   So with respect to Profondo as an example, did

 9   you invest in that entity?

10       A.   What do you mean by invest?

11       Q.   Did you contribute any money to that entity at

12   any point in time?

13       A.   I don't recall.

14       Q.   Did Mr. David Alessi contribute any money to

15   that entity at any point in time?

16       A.   I can't speak for him.

17       Q.   So you don't know?

18       A.   No, I don't know.

19       Q.   With respect to the Profondo entity, are you

20   aware that it has been revoked by the Nevada secretary of

21   state?

22       A.   I don't know to be honest.    I think I might have

23   heard that.

24       Q.   Do you know what it means to be revoked by

25   the --

                                                                     20

 1       A.   Yes.

 2       Q.   -- Nevada secretary of state?     What does that

 3   mean?

 4       A.   That -- well, in my business it means if you

 5   don't do a filing in time, it's revoked.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 96 of 121



 6       Q.   Is Profondo LLC still in business?

 7       A.   I don't think so.       I'm not sure.   I mean I'm not

 8   sure with respect to --

 9       Q.   Does Profondo LLC have any current assets?

10       A.   I don't know.       I haven't revisited any of this.

11   This is, like for a long time.

12       Q.   With respect to any period of time, are you

13   aware of any assets that Profondo LLC has ever owned?

14       A.   Any assets.

15       Q.   She's going to ask you to speak up?

16       A.   I know.       I'm thinking.   I'm not 100 percent sure

17   to answer that, so I don't want to guess.

18       Q.   Do you have in an estimate?

19       A.   No.

20       Q.   Do you have any area that maybe it was in

21   marijuana cultivation or brewing or it was in some other

22   area of business?       You don't know?

23       A.   No.     No.

24       Q.   As you sit here today, you don't know what

25   Profondo LLC --

                                                                       21

 1       A.   I just thought, yeah, managing partner and

 2   that's all I can bring today, yeah.

 3       Q.   Okay.

 4       A.   I don't know all the specifics, so --
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 97 of 121



 5       Q.      Has David Alessi ever spoken to you regarding a

 6   lawsuit by Melinda James also known as Melinda Ellis?

 7       A.      I knew about it back then when it first came

 8   out, came to be.

 9       Q.      What was the subject of conversation?    What was

10   discussed?

11       A.      Just very in a nutshell, I don't know too much

12   about it.     Just that it was a case up in Reno that he was

13   going through.     I really don't know the specifics.

14       Q.      Do you know anything about what happened with

15   that case?

16       A.      Not specifically.

17       Q.      Generally speaking?

18       A.      That was so far ago.   I'm trying to be very

19   literal, but I don't -- I mean I just -- not

20   specifically, but I just know that there was -- I think

21   the woman was like 92.     Is that the one?    No, I don't

22   know.    I really wouldn't be able to explain it in detail,

23   but --

24       Q.      What did you do to prepare for today's

25   deposition?

                                                                     22

 1       A.      Not -- just reading that.   Not much.

 2       Q.      Who have you spoken to about the deposition

 3   today?    Excuse me.   Let me rephrase that.
        Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 98 of 121



 4       To whom have you spoken about this deposition?

 5       A.     Well, my staff.    I tell people I have a

 6   deposition today, but I haven't spoken to anybody about

 7   it as far as --

 8       Q.     Did you have any conversations with Mr. Gilmore

 9   or anyone from his office?

10       A.     To confirm the appointment, yes.

11       Q.     What about the -- I'm sorry.    Go ahead.    I cut

12   you off.     It's my bad.

13       A.     Yeah.   No.   We just talked about like the dos

14   and don'ts of the deposition, and he sent me some

15   documents.

16       Q.     Have you spoken to Mr. Luise or Mr. Kerbow about

17   this deposition?

18       A.     No.

19       Q.     Have you spoken to David Alessi --

20       A.     No.

21       Q.     -- about this deposition?    Have you done

22   anything else or spoken to anyone else to prepare for

23   this deposition today?

24       A.     No.

25       Q.     Did Mr. Alessi ever approach you with respect to

                                                                     23

 1   a judgment in the Melinda Ellis, Melinda James case

 2   against Alessi?
           Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 99 of 121



 3         A.    Can you say that again?

 4         Q.    Did Mr. Alessi ever speak to you about a

 5   judgment in the Melinda Ellis versus Alessi Koenig case?

 6         A.    Yes.

 7         Q.    What was that conversation?

 8         A.    It wasn't a specific.    It was just I know about

 9   it.    I don't -- yeah, it's been several years, so it's,

10   you know, I wasn't sure if it was over, not over, and

11   then I got this.

12         Q.    So it's fair to say you don't know any specifics

13   about the judgment.     Is that accurate?

14         A.    No, just that there was one.

15         Q.    Do you know anything about the appeal of that

16   judgment?

17         A.    Not -- no, I don't.     We haven't really -- I mean

18   I've been -- yeah, no.      And if I did, I don't remember.

19   I mean there's been a lot -- yeah.

20         Q.    With respect to the documentation for Profondo,

21   are there any corporate records?

22         A.    I'm sure there might be.     I don't know.

23         Q.    Who would have those if they existed?

24         A.    I don't know.

25         Q.    Did you as a member of the entity engage in any

                                                                        24

 1   meetings with respect to the operations of the company?
       Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 100 of 121



 2       A.      I don't recall.

 3       Q.      Are there bank records with respect to the

 4   company?

 5       A.      I don't recall.   I'm a managing partner, signer,

 6   you know.     I know I had some power there as far as if we

 7   needed to, but all these specifics I don't recall, so I

 8   just --

 9       Q.      What have you ever signed on behalf of in terms

10   of the power that you have on behalf of Profondo?

11       A.      They're in my email.     I'd be able to look, but I

12   couldn't list them off.       The agreement I mean with

13   Profondo.

14       Q.      By that you mean the operating agreement?

15       A.      Yes, the one I have the 3 percent interest in.

16   I'm sorry.     I didn't have time to prepare.     This was all

17   very fast, so I --

18       Q.      Are you not ready to go forward and give your

19   best testimony today?

20       A.      I signed what you saw, what you know that I

21   signed, the operating agreement.        So that's, you know,

22   why I'm here.     I'm to verify that.

23       Q.      Have you ever -- I'm sorry.

24       A.      Go ahead.   I'm sorry.   My bad.   Go ahead.

25       Q.      Have you ever received any proceeds from

                                                                       25
       Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 101 of 121



 1   Profondo LLC?

 2       A.   I don't recall.

 3       Q.   What's the nature of your other business

 4   interests that you share with David Alessi?

 5       A.   Can you be more specific?

 6       Q.   Sure.   What other companies or deals are you

 7   involved in with David Alessi?

 8       A.   I can't recall at the moment.

 9       Q.   What's Montego Bay trust?

10       A.   A trust.    I'm not familiar.   I mean I know the

11   name, but --

12       Q.   Do you have an understanding of your role with

13   respect to that entity?

14       A.   Not specifically right now, no.

15       Q.   Is Mr. Alessi involved in that entity?

16       A.   I don't know.

17       Q.   Does Mr. Alessi have the ability to bind the

18   Montego Bay trust?

19       A.   This is -- I don't know.

20       Q.   Does Mr. Alessi have the ability to bind

21   Profondo LLC?

22       A.   I don't know.

23       Q.   With respect to the Nevada secretary of state

24   documents, do you recall submitting any of the annual

25   list of managers to the secretary of state of Nevada for
       Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 102 of 121



                                                                    26

 1   Profondo?

 2       A.      I don't recall.

 3       Q.      Do you know who prepared the annual list of

 4   managers for the Nevada secretary state --

 5       A.      No.

 6       Q.      -- for the Profondo entity?

 7       A.      No.

 8       Q.      Is there a reason why in May 15, 2015, the

 9   signature of the, on the annual list for Profondo LLC was

10   David Alessi?       Is there a reason why he would be on

11   there.

12       A.      For Profondo?

13       Q.      For Profondo.

14       A.      Because he's 97 percent.

15       Q.      And he's titled as owner.     Would that be an

16   accurate description --

17       A.      Part.

18       Q.      -- of his role?

19       A.      Part, yeah.

20               MR. BOURASSA:     I don't have any questions for

21   you beyond that.

22               THE WITNESS:    Okay.

23               MR. GILMORE:    I do.

24       Q.      If I said to you to describe what you think this
       Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 103 of 121



25   term means -- I'll give you the term, and then I'll ask

                                                                     27

 1   you to describe it for me, David Alessi has authority to

 2   bind the ABC trust, what does bind mean?

 3             MR. BOURASSA:    Object.

 4             MR. GILMORE:    What's your understanding of what

 5   bind means under that context?

 6             MR. BOURASSA:    Object to form, but you can

 7   answer.

 8             THE WITNESS:    Binding, it's binded.   Like it's a

 9   sure thing, like binding.     It's legitimate.    It holds.

10       Q.    (By Mr. Gilmore) Okay.     Do you know the

11   difference between a limited liability company and a

12   corporation?

13       A.    No.   Not that I'd be able to define.

14             MR. GILMORE:    I have no further questions.

15             THE WITNESS:    Okay.

16             MR. BOURASSA:    That's all.   Thank you.

17
18

19

20

21

22

23

24
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 104 of 121




25
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 105 of 121




         EXHIBIT “12”
   Defendant David Alessi’s
         Deposition




         EXHIBIT “12”
   Defendant David Alessi’s
         Deposition
      Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 106 of 121
      DAVID ALESSI                                            December 12, 2019
      JAMES vs ALESSI                                                         1

·1· · · · · · · · · · ·DISTRICT COURT

·2· · · · · · · · · CLARK COUNTY, NEVADA

·3

·4·    MELINDA JAMES, an· · · · · · )
· ·    individual,· · · · · · · · · )
·5·    · · · · · · · · · · · · · · ·)
· ·    · · · · · · · ·Plaintiff,· · )
·6·    · · · · · · · · · · · · · · ·)
· ·    vs.· · · · · · · · · · · · · ) CASE NO.
·7·    · · · · · · · · · · · · · · ·) 2:18-cv-01398-JAD-CWF
· ·    · · · · · · · · · · · · · · ·)
·8·    DAVID ANTHONY ALESSI, an· · ·)
· ·    individual,· · · · · · · · · )
·9·    · · · · · · · · · · · · · · ·)
· ·    · · · · · · · ·Defendant.· · )
10·    · · · · · · · · · · · · · · ·)
· ·    _____________________________)
11

12

13

14
· ·    · · · · · · DEPOSITION OF DAVID ALESSI
15
· ·    ·   ·   ·   ·   · Taken at The Bourassa Law Group
16·    ·   ·   ·   ·   ·at 2350 West Charleston Boulevard
· ·    ·   ·   ·   ·   · · · · · · ·Suite 100
17·    ·   ·   ·   ·   · · · Las Vegas, Nevada 89102

18
· · · · · · · ·On Thursday, December 12, 2019
19· · · · · · · · · · ·at 1:10 p.m.

20

21

22

23

24

25· Reported by:· Jualitta Stewart, CCR No. 807, RPR


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 107 of 121
      DAVID ALESSI                                                  December 12, 2019
      JAMES vs ALESSI                                                               2

·1· APPEARANCES:

·2· For the Plaintiff, Melinda James:

·3·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   MARK J. BOURASSA, ESQ.
· ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   The Bourassa Law Group
·4·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   2350 West Charleston Boulevard
· ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 100
·5·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Las Vegas, Nevada 89102
· ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (702) 851-2180
·6

·7· For the Defendant, David Alessi:

·8·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   FRANK GILMORE, ESQ.
· ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Robinson Sharp Sullivan & Brust
·9·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   71 Washington Street
· ·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Reno, Nevada 89503
10·    ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (775) 329-3151

11

12

13

14
· · · · · · · · · · · · · --o0o--
15

16

17

18

19

20

21

22

23

24

25


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
      Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 108 of 121
      DAVID ALESSI                                            December 12, 2019
      JAMES vs ALESSI                                                         3

·1· · · · · · · · · · · ·I N D E X

·2

·3· WITNESS· · · · · · · · · · · · · · · · · · · · PAGE

·4· DAVID ALESSI

·5· · Examination by Mr. Bourassa· · · · · · · · · · 4

·6

·7· · · · · · · · · · · · --o0o--

·8

·9

10· · · · · · · · · · E X H I B I T S

11

12· PLAINTIFF'S· · · · · · · · · · · · · · · · · · PAGE

13·    ·Exhibit 1 - Notice of Taking the Deposition· · ·5
· ·    · · · · · · ·of Alessi & Koenig
14
· ·    ·Exhibit 2 - Subpoena of the Person Most· · · · ·5
15·    · · · · · · ·Knowledgeable for Alessi &
· ·    · · · · · · ·Koenig, LLC
16
· ·    ·Exhibit 3 - Notice of Taking the Deposition· · ·5
17·    · · · · · · ·of David Anthony Alessi

18·    ·Exhibit 4 - Stipulation Regarding Judgment· · ·37
· ·    · · · · · · ·Enforcement
19
· ·    ·Exhibit 5 - First Amended Complaint for· · · · 50
20·    · · · · · · ·Breach of Contract and Fraud

21· ·Exhibit 6 - Defendant David Anthony Alessi's· ·50
· · · · · · · · ·Answer to Plaintiff's First
22· · · · · · · ·Amended Complaint

23

24· · · · · · · · · · · · --o0o--

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com  YVer1f
     Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 109 of 121
     DAVID ALESSI                                            December 12, 2019
     JAMES vs ALESSI                                                         4

·1· · · · · · · · · ·LAS VEGAS, NEVADA;
·2· · · · ·Thursday, December 12, 2019; 1:10 P.M.
·3
·4· · · · · · · · · · ·DAVID ALESSI,
·5· having been first duly sworn, testified as follows:
·6
·7· · · · · · · · · · · EXAMINATION
·8· BY MR. BOURASSA:
·9· · · ·Q.· · Good afternoon.· My name is Mark
10· Bourassa.· I'm the attorney for Melinda James in
11· this matter.
12· · · · · · ·Would you please state and spell your
13· name for the record.
14· · · ·A.· · David Alessi, A-l-e-s-s-i.
15· · · ·Q.· · Good afternoon, Mr. Alessi.· I guess we
16· don't care.· I'm going to hand you three documents.
17· · · · · · ·Do you recognize those?
18· · · ·A.· · Yes.
19· · · ·Q.· · And so you understand that those are the
20· notices for the appearance of, first, a
21· representative of Alessi & Koenig, the law firm.
22· · · · · · ·Second, the person most knowledgeable of
23· Alessi.
24· · · · · · ·And third, you personally for appearing
25· here today for a deposition; is that right?


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com  YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 110 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        73

·1· could extend to you.
·2· · · ·Q.· · With respect to the second affirmative
·3· defense, the answer states, "Plaintiff failed to
·4· mitigate her damages."
·5· · · · · · ·What factual basis or what facts can you
·6· offer that would support your affirmative defense
·7· that plaintiff failed to mitigate her damages?
·8· · · · · · ·MR. GILMORE:· Same objection.
·9· · · · · · ·THE WITNESS:· Plaintiff could have
10· accepted the offer of all the files of the company.
11· You had a judgment against the company, the company
12· was offered to you in exchange for that judgment,
13· and the plaintiff could have mitigated her damages
14· by accepting that offer.
15· BY MR. BOURASSA:
16· · · ·Q.· · And I would have had 500 depositions to
17· attend or a thousand or 2000 or however many it is
18· now, right?
19· · · · · · ·Anything else to support the mitigation
20· of damages defense?
21· · · ·A.· · That's the only thing I can think of off
22· the top of my head.
23· · · ·Q.· · Third affirmative defense says,
24· "Plaintiff's claims alleged in the complaint are
25· barred by the statute of limitations."


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 111 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        74

·1· · · · · · ·What facts can you offer that support
·2· that her allegations are barred by the statute?
·3· · · ·A.· · I would just defer to the statute of
·4· limitations and whatever the rules are there.
·5· · · ·Q.· · What statute of limitations are you
·6· applying?
·7· · · · · · ·MR. GILMORE:· Calls for a legal
·8· conclusion.
·9· · · · · · ·THE WITNESS:· Yeah.· I'm not a Nevada
10· attorney, I wouldn't feel comfortable answering
11· those questions.
12· BY MR. BOURASSA:
13· · · ·Q.· · So do you have any facts to support your
14· third affirmative defense?
15· · · ·A.· · I don't.
16· · · ·Q.· · With respect to the fourth affirmative
17· defense it states, "To the extent defendant's
18· actions violated the law, such actions were the
19· result of a bona fide error notwithstanding
20· reasonable procedures designed to avoid such error."
21· · · · · · ·What is the bona fide error -- I'm sorry.
22· · · · · · ·What facts can you offer to support that
23· there was a bona fide error with respect to this
24· claim?
25· · · ·A.· · My knowledge that I personally operated


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 112 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        75

·1· in good faith with you and your client throughout
·2· this process.· It was not purposely done in bad
·3· faith to try to hurt you or your client.
·4· · · ·Q.· · What reasonable procedures were in place
·5· to prevent such a mistake?
·6· · · ·A.· · I wasn't, as I testified earlier, a part
·7· of these negotiations as much as you might think I
·8· was.· So I'm not -- I'm not sure.
·9· · · ·Q.· · Do you have any other facts to support
10· the assertion of a bona fide error or procedures
11· designed to support the error?
12· · · ·A.· · No.
13· · · ·Q.· · With respect to your fifth affirmative
14· defense, your answer states, "Plaintiff's claims may
15· be precluded, in whole or in part, to the extent
16· plaintiff's purported damages, if any, were caused
17· by plaintiff's acts or omissions."
18· · · · · · ·Do you have any basis to believe that
19· Ms. Ellis or Ms. James, depending which complaint
20· we're dealing with, took any acts or omissions that
21· have caused her own damages with respect to this
22· case?
23· · · ·A.· · Well, she could have paid her assessments
24· on time.
25· · · ·Q.· · That's prejudgment.· With respect to her


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 113 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        76

·1· damages postjudgment in attempting to collect in the
·2· subject matter of the current action, do you have
·3· any facts to support that she had any acts or
·4· omissions that would excuse your liability?
·5· · · ·A.· · Again, as a non-Nevada attorney, I don't
·6· feel comfortable opining on these affirmative
·7· defenses as they relate to Nevada law.· I would just
·8· defer to my counsel.
·9· · · ·Q.· · I'm not asking you to opine on them, I'm
10· asking you for factual or evidentiary support for
11· them.
12· · · ·A.· · Again, I would defer to my Nevada
13· counsel.
14· · · ·Q.· · So with respect to the fifth affirmative
15· defense, you have no further facts to offer?
16· · · ·A.· · Correct.
17· · · ·Q.· · With respect to the sixth affirmative
18· defense, "Plaintiff's claims may be precluded, in
19· whole or part, to the extent plaintiff's purported
20· damages, if any, were caused by third parties over
21· whom the defendant has no control or authority."
22· · · ·A.· · I have nothing to add to that.
23· · · ·Q.· · With respect to the seventh affirmative
24· defense, "Plaintiff lacks Article III standing to
25· pursue the allegations in the complaint."


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 114 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        77

·1· · · ·A.· · Again, I would defer to my Nevada
·2· counsel.
·3· · · ·Q.· · So you have no facts to offer with
·4· respect to that affirmative defense?
·5· · · ·A.· · I don't.
·6· · · ·Q.· · With respect to the eighth affirmative
·7· defense, "Plaintiff's and/or claims" -- that's a
·8· little difficult.
·9· · · · · · ·"Plaintiff's and/or claims are barred by
10· release, contract provision, waiver, unclean hands,
11· laches, estoppel and/or res judicata."
12· · · · · · ·Do you have any facts to support that
13· affirmative defense?
14· · · ·A.· · I would again defer to my Nevada counsel.
15· · · ·Q.· · And beyond that, you have nothing -- no
16· facts or evidence to offer; is that right?
17· · · ·A.· · Right.
18· · · ·Q.· · And ninth affirmative defense,
19· "Plaintiff's contract claim fails for lack of
20· consideration and failure of consideration."
21· · · · · · ·Do you have any facts to offer with
22· respect to the ninth affirmative defense?
23· · · ·A.· · I would again just defer to my Nevada
24· counsel.
25· · · ·Q.· · And you have no other facts to offer


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 115 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        78

·1· beyond that?
·2· · · ·A.· · Correct.
·3· · · · · · ·MR. BOURASSA:· Take a break.· I'm almost
·4· done.
·5· · · · · · · · ·(A recess was taken.)
·6· BY MR. BOURASSA:
·7· · · ·Q.· · One of the -- couple of things from your
·8· March 18, 2016 affidavit that I had some questions
·9· about.
10· · · · · · ·Paragraph 10 you say, "When the title
11· company that was hired to prepare the security
12· instrument asked for written confirmation that
13· Profondo agreed with respect to all of this."
14· · · · · · ·What title company was that?
15· · · ·A.· · I don't recall.
16· · · ·Q.· · Who would, anyone?
17· · · ·A.· · No.
18· · · ·Q.· · Okay.· And then it's your testimony that
19· Ms. Pike refused to encumber Profondo; is that
20· right?
21· · · ·A.· · That's my recollection, yes.
22· · · ·Q.· · Excuse me.· Encumber the property.
23· · · ·A.· · Well, that and we didn't have a finalized
24· agreement with you or your client.· But both of
25· those things.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
   Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 116 of 121
   DAVID ALESSI                                            December 12, 2019
   JAMES vs ALESSI                                                        83

·1· · · · · · · · ·REPORTER'S DECLARATION

·2· STATE OF NEVADA· · ·)
· · · · · · · · · · · · ) ss
·3· COUNTY OF CLARK· · ·)

·4· · · · · · ·I, Jualitta Stewart, a duly commissioned

·5· Notary Public, Clark County, State of Nevada, do

·6· hereby certify:

·7· · · · · · ·I reported the taking of the deposition

·8· of the witness, DAVID ALESSI, commencing on

·9· Thursday, December 12, 2019, at the hour of

10· 1:10 p.m.

11· · · · · · ·That prior to being examined, the witness

12· was by me duly sworn to testify to the truth, the

13· whole truth, and nothing but the truth.

14· · · · · · ·That I thereafter transcribed my said

15· shorthand notes into typewriting and that the

16· transcript is a complete, true, and accurate

17· transcription of said shorthand notes.

18· · · · · · ·I certify that I am not a relative or

19· employee of any party involved in said action, nor a

20· person financially interested in the action.

21· · · · · · ·IN WITNESS WHEREOF, I have hereunto set

22· my hand and affixed my official seal in my office in

23· the County of Clark, State of Nevada, this 26th day

24· of December, 2019.

25
· · · · · · · · · · · JUALITTA STEWART, RPR, CCR No. 807


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
Case 2:18-cv-01398-JAD-EJY Document 42 Filed 01/21/20 Page 117 of 121




         EXHIBIT “13”
  Order From Prior Action
   Dated September 2018




         EXHIBIT “13”
  Order From Prior Action
   Dated September 2018
     Case
      Case2:18-cv-01398-JAD-EJY
           3:09-cv-00428-LRH-WGCDocument
                                  Document
                                         42 256
                                             FiledFiled
                                                   01/21/20
                                                        09/07/18
                                                              Page
                                                                 Page
                                                                   118 1ofof121
                                                                             4



1

2

3

4

5                                         UNITED STATES DISTRICT COURT

6                                               DISTRICT OF NEVADA

7                                                           ***

8          MELINDA ELLIS,
9
                             Plaintiff,
10                                                             Case No. 3:09-cv-00428-LRH-WGC
                 v.
11                                                             ORDER
           ALESSI TRUSTEE CORPORATION;
12         DAVID ANTHONY ALESSI; and ALESSI
13         & KOENIG LLC,

14                          Defendants.

15

16             This is an order in response to plaintiff Melinda Ellis’s (“Ellis”) February 26, 2016

17     motion for an order to show cause related to defendant Alessi & Koenig, LLC’s (“A&K”)

18     failure to abide by a stipulated stay of judgment. ECF No. 236.

19     I.      Facts and Procedural History

20             This action has an extensive litigation history. In brief, Ellis purchased real property

21     within the Arrowcreek subdivision in Washoe County, Nevada. Arrowcreek is governed by a

22     homeowner’s association (“HOA”) which charges dues to all residents that live within the

23     subdivision. Ellis became delinquent and defaulted on her HOA dues. Defendants

24     Alessi Trustee Corporation (“ATC”)1 and A&K,2 acting as the various participants in collecting

25     delinquent HOA dues on behalf of the HOA, sent multiple letters to Ellis regarding the debt.

26
27     1
         Defendant ATC is a company located in Las Vegas, Nevada, and primarily operates as an adjustment and collection
       services business which works with Homeowner’s Associations to collect on delinquent HOA dues.
28     2
         Defendant A&K is a law firm in the State of Nevada which acted as attorneys for the Homeowner’s Associations
       when delinquency notices were sent out.

                                                              1
                                                                                                               P000016
     Case
      Case2:18-cv-01398-JAD-EJY
           3:09-cv-00428-LRH-WGCDocument
                                  Document
                                         42 256
                                             FiledFiled
                                                   01/21/20
                                                        09/07/18
                                                              Page
                                                                 Page
                                                                   119 2ofof121
                                                                             4



1      Ellis did not pay her back HOA dues. Eventually, a notice of default was recorded on her

2      property along with a notice of trustee’s sale.

3                 On July 15, 2009, after the notice of trustee’s sale, Ellis filed a complaint against

4      defendants ATC, A&K, and David A. Alessi (“Alessi”)3 alleging three causes of action:

5      (1) breach of fiduciary duty; (2) unfair debt collection practices in violation of

6      15 U.S.C. § 1692; and (3) racketeering. ECF No. 1, Ex. 1. Individual defendant Alessi filed a

7      motion to dismiss (ECF No. 8) which was granted by the court after a stipulation between the

8      parties (ECF No. 52).

9                 A jury trial was held on Ellis’s claims against defendant ATC and A&K in early

10     January 2015. Ultimately, at the close of trial, the jury returned a verdict in favor of Ellis and

11     awarded her $233,000.00 in damages against both ATC and A&K jointly. ECF No. 196. The

12     court then granted Ellis’s motion for attorney’s fees and costs and awarded her approximately

13     $145,000 in fees and costs. ECF No. 215. Judgment against ATC and A&K was entered in the

14     amount of $381,091.04 plus post-judgment interest. ECF No. 218.

15                Following the jury verdict and judgment, the parties reached a stipulated agreement

16     regarding a stay of the judgment. ECF No. 230. Under the parties’ stipulation (1) Ellis would

17     refrain from enforcing the judgment; (2) defendant A&K would execute a promissory note in

18     the amount of $383,990.07 in favor of Ellis; (3) defendant A&K would grant Ellis a first

19     priority security interest in the form of a deed of trust against real property identified as 9512

20     West Flamingo Road, Suite 100, Suite 101, and Suites 102-103; and (4) defendant A&K would

21     make monthly payments to Ellis until the promissory note was repaid. Id. The parties’

22     stipulation was approved by the court on December 16, 2015. ECF No. 235.

23                Since the stipulation, A&K has only made three payments to Ellis, has not granted a

24     first priority security interest in the identified real property, and has indicated on multiple

25     occasions to Ellis’s counsel that it would not be granting any security interest as required under

26     the stipulation. In response to A&K’s continued conduct, Ellis filed a motion for an order to

27     show cause in February 2016 (ECF No. 236), which was granted by the court (ECF No. 245).

28
       3
           Individual defendant Alessi is the owner of ATC and the managing and founding partner of A&K.

                                                               2
                                                                                                           P000017
     Case
      Case2:18-cv-01398-JAD-EJY
           3:09-cv-00428-LRH-WGCDocument
                                  Document
                                         42 256
                                             FiledFiled
                                                   01/21/20
                                                        09/07/18
                                                              Page
                                                                 Page
                                                                   120 3ofof121
                                                                             4



1      In that order, A&K was ordered to show cause within fourteen (14) days as to why A&K was

2      not complying with the parties’ stipulation. Id. A&K did not respond to that order. Instead, on

3      December 13, 2016, A&K filed for bankruptcy.

4             On August 22, 2017, Ellis filed a motion for a status check as no further action had been

5      taken by either defendant ATC or A&K, and defendant A&K was still involved in bankruptcy

6      proceedings. ECF No. 248. The court granted Ellis’s motion and ordered defendants to respond

7      within ten (10) days why they should not be held in contempt of court for violation of the

8      court’s orders. ECF No. 50. On September 25, 2017, dismissed defendant Alessi filed a

9      response to the court’s order (ECF No. 252) to which Ellis responded (ECF No. 255). Neither

10     defendant ATC nor A&K filed any response to the court’s order.

11     II.    Discussion

12            The issue before the court is how to proceed on Ellis’s motion for an order to show

13     cause which was granted by the court. It is undisputed that ATC and A&K have not responded

14     to any of the court’s orders over the last two years, even those prior to A&K’s initiation of

15     bankruptcy proceedings. If is further undisputed that A&K did not comply with the terms of the

16     stipulated stay of judgment. Based on the record before the court and the clear indication that

17     there was either fraud on behalf of defendants in drafting the stipulated stay of judgment or a

18     mutual mistake by the parties as to the most basic components of the stipulated stay, the court

19     finds that the most appropriate course of action is to vacate the stipulated stay (ECF No. 235)

20     and allow Ellis to proceed in enforcing the judgment against both ATC and A&K.

21            From the record before the court it appears that defendants, including dismissed

22     defendant Alessi as the manager/managing partner of A&K and ATC, negotiated the stipulated

23     stay negligently, at a minimum, if not fraudulently. It is clear that defendants failed to secure

24     the consent of the property owner of the identified properties, Profondo, LLC (“Profondo”), a

25     Nevada limited liability company, to use the properties as security for the promissory note as

26     defendants had claimed when initially negotiating the stipulation. In fact, Alessi now concedes

27     that the properties which were intended to be pledged as security were not actually owned by

28     any of the defendants at the time of the stipulation.


                                                        3
                                                                                                   P000018
     Case
      Case2:18-cv-01398-JAD-EJY
           3:09-cv-00428-LRH-WGCDocument
                                  Document
                                         42 256
                                             FiledFiled
                                                   01/21/20
                                                        09/07/18
                                                              Page
                                                                 Page
                                                                   121 4ofof121
                                                                             4



1             It also appears to the court that the stipulated stay was negotiated and drafted in such a

2      manner as to make it impossible for A&K to comply with the agreement. In his response,

3      Alessi claims that A&K reasonably believed that Profondo would be willing to pledge the

4      properties to secure the A&K note, but that ultimately A&K was informed after the stipulation

5      that Debra Pike, the manager of Profondo, was unwilling to consent to the pledge and refused

6      to transfer the properties through no fault of A&K or the other defendants. However, this

7      concession is disingenuous as Alessi was the manager and registered agent of Profondo for

8      many years during the relevant time period. Further, for the filing year March 2015 through

9      March 2016, the relevant time period of the parties’ stipulation, Alessi signed Profondo’s

10     Nevada Secretary of State filing as Owner. Further, it has come to the court’s attention that

11     Debra Pike may also be related to Alessi. Thus, it appears that Alessi himself at least had

12     control of the properties and the ability to pledge them as security on behalf of A&K had

13     the stay been negotiated in good faith. Instead, Alessi and defendants negotiated and drafted the

14     stay for the sole purpose of frustrating Ellis’s ability to collect on the judgment.

15            Moreover, the evidence in this action establishes that Ellis entered into the stipulated

16     stay of her enforcement of the judgment with the expressed expectation that the first deed of

17     trust on the identified properties could be recorded and that A&K, through Alessi, had full

18     power to comply with the negotiated stay of judgment. Therefore, based on the above record

19     and the other evidence and documents submitted to the court, the court finds good cause exists

20     to vacate the stipulated stay approved by the court (ECF No. 235) and lift the stay of judgment

21     entered in this case.

22            IT IS THEREFORE ORDERED that the approved stipulation to stay judgment (ECF

23     No. 235) is VACATED in accordance with this order, and the stay of judgment is LIFTED.

24            IT IS SO ORDERED.

25            DATED this 7th day of September, 2018.

26                                                            ________________________________
                                                              LARRY R. HICKS
27                                                            UNITED STATES DISTRICT JUDGE
28


                                                         4
                                                                                                  P000019
